Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 1 of 54 PageID #: 541



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 DAVID T. SILVA, GERROD T. SMITH, and
 JONATHAN K. SMITH, Members of the
                                                                          REPORT AND
 Shinnecock Indian Nation,
                                                                          RECOMMENDATION
                                    Plaintiffs,                           18-CV-3648 (SJF)(SIL)

         -against-

 BRIAN FARRISH, JAMIE GREENWOOD,
 EVAN LACZI, BASIL SEGGOS, NEW YORK
 STATE        DEPARTMENT         OF
 ENVIRONMENTAL CONSERVATION, and
 SUFFOLK COUNTY DISTRICT ATTORNEY’S
 OFFICE,

                                     Defendants.
 ---------------------------------------------------------------------X

 STEVEN I. LOCKE, United States Magistrate Judge:

         By way of Complaint dated June 22, 2018, Plaintiffs David T. Silva (“Silva”),

 Gerrod T. Smith (“Gerrod”) and Jonathan K. Smith (“Jonathan”) (Silva, Gerrod and

 Jonathan collectively, “Plaintiffs”), Members of the Shinnecock Indian Nation (the

 “Tribe”), commenced this action alleging violations of their aboriginal usufructuary

 fishing rights under the Supremacy Clause of the United States Constitution, U.S.

 Const. art. VI, cl. 2, and a continuing pattern of race discrimination in violation of

 Sections 1981 and 1982 of the Civil Rights Act of 1866, as amended, 42 U.S.C. §§

 1981,     1982,     by    Defendants         Brian      Farrish      (“Farrish”),   Jamie   Greenwood

 (“Greenwood”), Evan Laczi (“Laczi”), Basil Seggos (“Seggos”), the New York State

 Department of Environmental Conservation (“NYDEC”) and the Suffolk County

 District Attorney’s Office (“SCDA”) (Greenwood and SCDA together, the “County

                                                         1
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 2 of 54 PageID #: 542



 Defendants”) (Farrish, Laczi, Seggos and the NYDEC collectively, the “State

 Defendants”) (the County Defendants and the State Defendants collectively,

 “Defendants”). See Complaint (“Compl.”), Docket Entry (“DE”) [1]. 1 Presently before

 the Court, on referral from the Honorable Sandra J. Feuerstein for Report and

 Recommendation, are: (i) the County Defendants’ motion to dismiss the Complaint

 pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”),

 DE [54]; (ii) the State Defendants’ motion to dismiss the Complaint pursuant to Fed.

 R. Civ. P. 12(b)(1) and 12(b)(6), DE [56]; and (iii) Plaintiffs’ motion for leave to file a

 sur-reply to Defendants’ respective motions, DE [59]. For the reasons set forth

 herein, the Court respectfully recommends that the supplemental materials

 submitted by Plaintiffs be considered as a sur-reply, but that Defendants’ motions to

 dismiss nevertheless be granted and the Complaint be dismissed in its entirety.

 However, the Court further recommends that Plaintiffs be granted leave to replead,

 but only as to their statutory claims for monetary damages against Farrish, Laczi

 and Seggos in their individual capacities.

 I.     BACKGROUND

        A. Relevant Facts 2
        Plaintiffs are members of the Shinnecock Indian Nation, a federally-recognized

 Indian tribe, 3 who reside on the Shinnecock Indian Reservation (the “Reservation”)



        1 Plaintiffs’ claims are asserted against Farrish, Greenwood, Laczi and Seggos in both their
 individual and official capacities. See Compl. ¶¶ 5-8; 21-25.

        2  Unless otherwise indicated, the facts set forth herein are taken from the Complaint and
 judicially noticeable materials, and are accepted as true for purposes of the instant motions.


                                                 2
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 3 of 54 PageID #: 543



 located in Suffolk County, New York. See Compl. ¶¶ 2-4. At all relevant times,

 Plaintiffs have fished in the waters of Shinnecock Bay and its estuary. See id. ¶ 14.

 According to Plaintiffs, the following “Colonial Deeds and related documents” support

 their aboriginal right to fish in such waters without interference: (i) “Department of

 State Book of Deeds, Unpublished documents, Office of the Secretary of State,

 Albany, New York, 2: 85-86. (New York State Archives. Series 452, vols. 1-9”; (ii)

 “Gardiner, David Lion, 1873 [1840] Chronicles of East Hampton, Sag Harbor, N.Y.:

 Isabel Gardiner Mairs, 3”; (iii) “Documents Relative to the Colonial History of the State

 of New York, ed. Edmund Bailey O’Callaghan and Berthold Fernow, 15 vols. Albany,

 N.Y.: Weed Parsons, 1856-87, 14: 686, 692, 695, 718, 720”; (iv) “Records of the Town

 of East Hampton, ed. Joseph Osborne, 5 vols. Sag Harbor, N.Y. 1887, 1: 2-3, 1: 170-

 171”; (v) Records of the Town of Southampton, ed. William Pelletreau. 8 vols. Sag

 Harbor, N.Y. 1874-77, 1: 162, 167-68; 2: 354-55.”                 See id. ¶ 15.        Nevertheless,

 Plaintiffs have been ticketed and prosecuted for alleged violations of New York State

 (the “State”) criminal laws pertaining to fishing and raising shellfish as a

 consequence of exercising their fishing rights. See id. ¶ 16. Specifically, in or about

 October 2008, the State commenced a criminal action against Gerrod in the

 Southampton Town Justice Court (the “Justice Court”) based upon his alleged

 possession of undersized flounder, blackfish and porgy in the Shinnecock Bay in



         3 The Federally Recognized Indian Tribe List Act of 1994 (the “Act”), Pub.L. No. 103-454, 108
 Stat. 4791, defines “Indian tribe” as “any Indian or Alaska Native tribe, band, nation, pueblo, village
 or community that the Secretary of the Interior acknowledges to exist as an Indian tribe.” 25 U.S.C.
 § 5130. Pursuant to the Act, the Secretary of the Interior “shall publish in the Federal Register a list
 of all Indian tribes which the Secretary recognizes to be eligible for the special programs and services
 provided by the United States to Indians because of their status as Indians.” Id. § 5131.

                                                    3
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 4 of 54 PageID #: 544



 violation of State fishing and environmental conservation laws. See id. ¶ 18; New

 York v. Smith, No. 08-cv-4422, 2009 WL 2390809, at *1 (E.D.N.Y. July 31, 2009).

 Following its removal to the United States District Court for the Eastern District of

 New York, that case was remanded to the Justice Court and thereafter dismissed.

 See Compl. ¶ 18; Smith, 2009 WL 2390809, at *3. Around the same time, the State

 prosecuted Salvatore Ruggiero (“Ruggiero”), a non-Indian who was fishing with

 Gerrod, for possession of undersized flounder, undersized blackfish and undersized

 porgy in violation of New York law. See Compl. ¶ 17. That suit was dismissed for

 failure to establish jurisdiction. See id. The State subsequently brought charges

 against Jonathan, also in the Justice Court, for possessing a shellfish farm in the

 Shinnecock Bay without a license. See Compl. ¶ 19. That case was likewise removed

 to the Eastern District of New York and thereafter dismissed on June 15, 2010 for

 failure to prosecute pursuant to Fed. R. Civ. P. 41(b). See id.; New York v. Smith, No.

 09-cv-571 (E.D.N.Y.), DEs [1], [5].

        Most recently, on April 20, 2017, while Silva was fishing for elver eels 4 in the

 Shinnecock Bay, Laczi and Farrish—both Conservation Officers with the NYDEC—

 issued Silva a criminal appearance ticket alleging unlawful possession of undersized

 eels in violation of the Official Compilation of Codes, Rules & Regulations of the State

 of New York (“NYCRR”), title 6, Section 40-1(b)(ii). 5 See Compl. ¶¶ 5, 7, 20. Silva’s


        4  According to James Gilmore, Director of the Division of Marine Resources at the NYDEC,
 juvenile American Eel are known as “elvers” or “glass eels” due to their transparency. See Declaration
 of James Gilmore (the “Gilmore Declaration”), DE [47], ¶ 4. The Court includes this information solely
 as background.

        5 The Complaint does not allege that Seggos, Commissioner of the NYDEC, see Compl. ¶ 8, was
 personally involved in the ticketing or prosecution of any Plaintiff.

                                                   4
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 5 of 54 PageID #: 545



 catch, net and other fishing equipment were seized at that time. See id. ¶ 20. The

 State, through Suffolk County Assistant District Attorney Greenwood, then

 commenced a criminal action against Silva in the Justice Court, charging him with

 fishing without a license in violation of New York Environmental Conservation Law

 (“NYECL”) Section 13-0355, as well as unlawful possession of underage eels and eels

 over limit in violation of NYCRR, title 6, Sections 40-1(b)(ii)-(iii). See id. ¶¶ 6, 20.

 Silva’s efforts to obtain a dismissal of that action were unsuccessful. See id. ¶ 20. As

 of the date Plaintiffs filed their Complaint in the instant case, a trial in Silva’s

 criminal case was scheduled to begin on August 30, 2018 in the Justice Court. See

 id. 6

         Plaintiffs allege that Defendants continue to ticket them and threaten

 prosecution. See id. ¶ 16. As a result, Plaintiffs “are in fear of exercising those same

 usual and customary aboriginal fishing rights secured and retained for them by their

 ancestors when Shinnecock territory was ceded to the English.” Id. 7

         B. Procedural History
         On June 22, 2018, Plaintiffs filed their Complaint requesting preliminary and

 permanent injunctive relief, a declaratory judgment pursuant to the Declaratory



         6Several months after filing this action, Plaintiffs notified this Court by letter that Silva’s trial
 in the Justice Court commenced as scheduled on August 30, 2018, but was then continued to October
 25, 2018. See DEs [57], [60]. The parties have not since updated the Court on the status of Silva’s
 Justice Court proceedings.

         7 Notably, the Complaint contains no allegation that any of the Defendants interfered with
 Plaintiffs’ on-Reservation fishing rights, and Plaintiffs do not otherwise assert that any of Defendants’
 conduct occurred on the Reservation. To the contrary, the Complaint describes the waters at issue as
 “adjacent to the lands of the Shinnecock Indian Reservation.” Compl. ¶ 16. Moreover, the County
 Defendants have previously conceded in this action that Plaintiffs have a right to fish within the
 boundaries of the Reservation. See DE [44] at 2 n.2.

                                                      5
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 6 of 54 PageID #: 546



 Judgment Act, 28 U.S.C. § 2201 et seq., as well as Fed. R. Civ. P. 65, and monetary

 damages against Defendants. See generally Compl. In Count I of the Complaint,

 Plaintiffs assert that “Defendants’ repeated interference, seizures and prosecution of

 the Plaintiffs by application of New York State fishing regulations violates Plaintiffs’

 fishing rights protected under the Supremacy Clause, was and is void, and was and

 is in excess of New York State jurisdiction.” Id. ¶ 23. Plaintiffs further allege in

 Count II that Defendants’ conduct amounts to “a continuing pattern and practice of

 purposeful acts of discrimination based on [Plaintiffs’] race as Native Americans in

 violation of [their] civil rights to equal security of the laws . . .” and to exercise their

 federally-protected fishing and other related rights without interference by

 Defendants. Id. ¶ 25. In their Prayer for Relief, Plaintiffs request, as to Count I:

        [A] declaratory judgment, and preliminary and permanent injunctive
        relief . . . enjoining the Defendants from enforcing the laws of the State
        of New York against . . . Silva in the . . . Justice Court in Case No. 17-
        7008, and from otherwise interfering with Plaintiffs’ use of the waters,
        fishing, taking fish, and holding fish in Shinnecock Bay and its estuary
        and other usual and customary Shinnecock fishing waters.

 Id. at WHEREFORE ¶ 1. With respect to Count II, Plaintiffs seek “$102 million [in]

 punitive damages to deter and punish the Defendants for blocking Plaintiffs’

 participation in the elver eel market during the 2017 and 2018 seasons, plus any

 future seasons during the pendency of this action, plus attorney fees and costs.” Id.

 at WHEREFORE ¶ 2.

        Together with their Complaint, and based upon the conduct alleged therein,

 Plaintiffs filed a motion for a preliminary injunction. See DE [2]. In support of their

 application, Plaintiffs submitted, among other materials, a report prepared by Dr.

                                              6
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 7 of 54 PageID #: 547



 John A. Stong, Professor Emeritus at Long Island University, which addressed the

 “Shinnecock rights to the bounty of their maritime ecosystem.” DE [3-10]. Both the

 County Defendants and the State Defendants opposed Plaintiffs’ motion. See DEs

 [44], [46], [47].   The State Defendants’ arguments in opposition to Plaintiff’s

 application for preliminary injunctive relief relied in part upon the Gilmore

 Declaration.   See DE [47].    At a motion hearing held on July 27, 2018, Judge

 Feuerstein informed the parties that the motion for a preliminary injunction would

 be denied, set a briefing schedule on the County Defendants’ and the State

 Defendants’ anticipated motions to dismiss, and referred such anticipated motions to

 this Court for Report and Recommendation. See DE [49]. Several days after that

 hearing, on July 31, 2018, Judge Feuerstein issued a Memorandum and Order

 denying Plaintiffs’ motion for a preliminary injunction on several grounds. See DE

 [48]. Initially, Judge Feuerstein found that Silva did not clearly show a likelihood of

 success on the merits of the Complaint due to factual questions concerning whether

 he was fishing outside the waters of the Shinnecock Reservation and whether he

 would need a New York State fishing license to fish in non-tribal waters. See id. at

 8. Further, Judge Feuerstein concluded that the Younger abstention doctrine barred

 the relief sought by Silva because there was a pending state criminal action against

 him that implicated the State’s interest in enforcing its generally applicable fishing

 regulations, and which provided an adequate opportunity for judicial review of his

 federal constitutional claim. See id. at 9. No exceptions to Younger applied, Judge

 Feuerstein ruled, as Plaintiffs failed to either submit adequate evidence of bad faith



                                           7
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 8 of 54 PageID #: 548



 or demonstrate any extraordinary circumstance warranting intervention. See id. at

 9-10.    Lastly, Judge Feuerstein determined that Gerrod and Jonathan lacked

 standing to obtain the injunctive relief they sought because each of their prior

 prosecutions occurred nearly ten years ago, and neither individual was, at the time,

 facing any related criminal charges. See id. at 10-11.

         The County Defendants and the State Defendants filed their fully briefed

 motions to dismiss on August 13, 2018 and August 23, 2018, respectively. See DEs

 [54], [56]. Shortly thereafter, Judge Feuerstein entered an Order referring both

 motions to this Court for Report and Recommendation. See Electronic Order dated

 August 24, 2018.

         On October 8, 2018, Plaintiffs submitted a letter informing the Court that,

 while preparing for Silva’s criminal proceeding in the Justice Court, they discovered

 evidence demonstrating that statements in the Gilmore Declaration were false and

 thus supporting their allegations of discriminatory conduct and bad faith. See DE

 [57]. According to Plaintiffs, various NYDEC and U.S. Fish & Wildlife Services

 publications contradict Gilmore’s contention that “American eel (Anguilla rostrate)

 are an important and protected resource [whose] . . . population is depleted and at

 historically low levels for several reasons, including overfishing.” Id. at 2 (emphasis

 in original) (quoting Gilmore Declaration ¶ 4). Consequently, Plaintiffs requested

 leave to file the publications at issue as “supplement[s]” in connection with the

 pending motions to dismiss.     See DE [57] at 2.     The State Defendants opposed

 Plaintiffs’ application, by letter dated October 9, 2018, on the basis that the proposed



                                            8
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 9 of 54 PageID #: 549



 supplemental filings have no relevance to any of the issues currently before the Court.

 See DE [58]. On October 12, 2018, Judge Feuerstein denied the motion without

 prejudice and directed Plaintiffs in any renewed application to, at a minimum: (i)

 “specifically identify what they are seeking to supplement”; (ii) “provide specific

 citations to the proposed supplemental materials (including publication dates)”; and

 (iii) “articulat[e] the basis or bases for permitting such supplementation.” Electronic

 Order dated October 12, 2018.

        Plaintiffs filed a renewed letter motion on October 15, 2018, addressing the

 initial deficiencies identified by Judge Feuerstein.       See DE [59].     At the outset,

 Plaintiffs clarified that they are seeking leave to file the letter, along with the exhibits

 attached thereto, collectively as a sur-reply to the pending motions to dismiss. See

 id. at 1.   Moreover, Plaintiffs reiterated and expanded their argument that the

 materials undermine several assertions in the Gilmore Declaration. See id. at 2. On

 October 22, 2018, Plaintiffs filed yet another letter supplementing their renewed

 motion. See DE [60]. In that submission, Plaintiffs requested leave to submit two

 additional documents—internal NYDEC emails involving James Gilmore, which

 Plaintiffs obtained from Greenwood in connection with Silva’s criminal case—as part

 of their sur-reply. See id. at 1-2. The State Defendants filed opposition to Plaintiffs’

 renewed request on October 22, 2018. See DE [61]. Judge Feuerstein then referred

 Plaintiffs’ application to this Court. See Electronic Order dated October 26, 2018.




                                              9
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 10 of 54 PageID #: 550



 II.   LEGAL STANDARDS

       A. Fed. R. Civ. P. 12(b)(1)

       “Pursuant to Article III, § 2 of the United States Constitution, the jurisdiction

 of the federal courts is limited to ‘Cases’ and ‘Controversies,’ which restricts the

 authority of the federal courts to resolving ‘the legal rights of litigants in actual

 controversies.’” Amityville Mobile Home Civic Ass'n v. Town of Babylon, No. 14-cv-

 2369, 2015 WL 1412655, at *2 (E.D.N.Y. Mar. 26, 2015) (quoting Genesis Healthcare

 Corp. v. Symczyk, 569 U.S. 66, 71, 133 S. Ct. 1523, 1528 (2013)). In the absence of a

 case or controversy, Fed. R. Civ. P. 12(b)(1) “provides that a party may move to

 dismiss a case for lack of subject matter jurisdiction.” Amityville Mobile Home, 2015

 WL 1412655, at *3; see also Makarova v. United States, 201 F.3d 110, 113 (2d Cir.

 2000) (“A case is properly dismissed for lack of subject matter jurisdiction under Rule

 12(b)(1) when the district court lacks the statutory or constitutional power to

 adjudicate it.”).   The Second Circuit has held that “[t]he hallmark of a case or

 controversy is the presence of adverse interests between parties who have a

 substantial personal stake in the outcome of the litigation.” Evans v. Lynn, 537 F.2d

 571, 591 (2d Cir. 1975); see also Ayazi v. N.Y.C. Bd. of Educ., No. 98-cv-7461, 2006

 WL 1995134, at *2 (E.D.N.Y. July 14, 2006) (“Without standing, this court does not

 have jurisdiction to hear the claim.”), vacated on other grounds, 315 Fed.Appx. 313

 (2d Cir. 2009). To survive a defendant’s motion to dismiss for lack of subject matter

 jurisdiction, “a plaintiff must allege facts ‘that affirmatively and plausibly suggest

 that it has standing to sue.’” Brady v. Basic Research, L.L.C., 101 F. Supp. 3d 217,



                                           10
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 11 of 54 PageID #: 551



 227 (E.D.N.Y. 2015) (quoting Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140,

 145 (2d Cir. 2011)).

       In deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(1), “a court must

 accept as true all material factual allegations in the complaint and refrain from

 drawing inferences in favor of the party contesting jurisdiction.” U.S. ex rel. Phipps

 v. Comprehensive Cmty. Dev. Corp., 152 F. Supp. 2d 443, 449 (S.D.N.Y. 2001).

 However, “[w]here subject matter jurisdiction is challenged, . . . a court may consider

 materials outside the pleadings, such as affidavits, documents and testimony.” Id.;

 see also Forbes v. State Univ. of New York at Stony Brook, 259 F. Supp. 2d 227, 231-

 32 (E.D.N.Y. 2003) (“In a Rule 12(b)(1) motion, the Court may consider affidavits and

 other material beyond the pleadings to resolve the jurisdictional question.” (citation

 omitted)). The party advocating jurisdiction bears the burden of establishing its

 existence by a preponderance of the evidence. See In re Jesup & Lamont, Inc., No.

 12-1169, 2012 WL 3822135, at *2 (S.D.N.Y. Sept. 4, 2012).

       B. Fed. R. Civ. P. 12(b)(6)

       To survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a complaint

 must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

 1940 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

 1960 (2007)). A claim is considered plausible on its face “when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S. Ct. at



                                           11
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 12 of 54 PageID #: 552



 1949.    But, a pleading “that offers only ‘labels and conclusions’ or ‘a formulaic

 recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550

 U.S. at 555, 127 S. Ct. at 1965). “Nor does a complaint suffice if it tenders ‘naked

 assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S.

 at 557, 127 S. Ct. at 1966).

         In deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), “a court must

 ‘accept all allegations in the complaint as true and draw all inferences in the non-

 moving party’s favor.’” U.S. ex rel. Siegel v. Roche Diagnostics Corp., 988 F. Supp. 2d

 341, 343 (E.D.N.Y. 2013) (quoting LaFaro v. N.Y. Cardiothoracic Grp., 570 F.3d 471,

 475 (2d Cir. 2009)). Nevertheless, “threadbare recitals of the elements of a cause of

 action” that are supported by “conclusory” statements and mere speculation are

 inadequate and subject to dismissal. Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.

 2010) (internal quotation and citation omitted); see Iqbal, 556 U.S. at 678, 129 S. Ct.

 at 1949 (“[T]he tenet that a court must accept as true all of the allegations contained

 in a complaint is inapplicable to legal conclusions.”). “The court's consideration on a

 motion under Fed. R. Civ. P. 12(b)(6) is limited to the factual allegations in the

 complaint; documents incorporated by reference into the complaint; matters of which

 judicial notice may be taken; and documents either in plaintiff's possession or of

 which plaintiff had knowledge and relied on in bringing suit.” Messina v. Mazzeo,

 854 F. Supp. 116, 128 (E.D.N.Y. 1994) (citing Brass v. American Film Technologies,

 Inc., 987 F.2d 142, 150 (2d Cir.1993)).




                                           12
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 13 of 54 PageID #: 553



 III.   DISCUSSION

        A. Plaintiffs’ Supplemental Submissions

        As a threshold matter, the Court must determine whether, in evaluating the

 instant motions to dismiss, it should consider the “supplemental” materials

 electronically submitted by Plaintiffs nearly two months after Defendants filed their

 fully-briefed motions to dismiss. The submissions at issue are: (i) the supplemental

 letters themselves, DEs [59], [60]; (ii) a document published on the NYDEC website

 entitled “List of Endangered, Threatened and Special Concern Fish & Wildlife

 Species of New York State[,]” see DE [59], Exhibit (“Ex.”) B; (iii) a research document

 about the American Eel published on the NYDEC website, see id., Ex. C; (iv) a U.S.

 Fish & Wildlife Service press release entitled “American Eel Population Remains

 Stable, Does not Need ESA Protection[,]” see id., Ex. D; (v) a U.S. Fish & Wildlife

 Service publication on the American Eel, see id., Ex. E; and (vi) two internal NYDEC

 emails involving Gilmore, see DE [60], Exs. F, G.          Plaintiffs argue that the

 publications prove statements in the Gilmore Declaration to be false and, as a result,

 support their allegations of discriminatory conduct and bad faith. See DE [59]. Most

 significantly, Plaintiffs assert that the publications demonstrate that Gilmore

 overstated the urgency of American Eel conservation efforts. See id. In addition,

 Plaintiffs contend that the emails in question show that “the Shinnecock were

 referred to and targeted for prosecution by race” and that they belie Gilmore’s claim

 that the American Eel is “endangered, threatened, or . . . of special concern under

 New York law.” See DE [60].



                                           13
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 14 of 54 PageID #: 554



       In evaluating Plaintiffs’ application, the initial question is whether the Court

 should consider the supplemental submissions in any respect. “Motions for leave to

 file sur-reply information . . . are subject to the sound discretion of the court.”

 Barbour v. Colvin, 993 F. Supp. 2d 284, 287 (E.D.N.Y. 2014) (citation omitted). The

 Individual Rules of Judge Feuerstein provide that “all motion briefs, including reply

 briefs are to comply with the Court’s Local Rules . . . [,] and [n]o rebuttal, sur-reply,

 etc., shall be accepted.” (underline in original changed to italics). Nevertheless, based

 on Plaintiffs’ representation that the subject documents were newly-discovered, the

 Court recommends that Plaintiffs’ application to submit the materials at issue

 collectively as a sur-reply be granted. Plaintiffs’ supplemental submissions touch

 upon questions involving the bad faith exception to the Younger abstention doctrine

 and discriminatory intent as it relates to Plaintiffs’ claims under 42 U.S.C. §§ 1981

 and 1982. As such, the Court deems them useful in evaluating the instant motions.

 Thus, in light of the legal standards summarized above, the Court considers all of the

 supplemental materials in connection with the State Defendants’ Fed. R. Civ. P.

 12(b)(1) motion, and only the legal assertions within the letters themselves in

 connection with Defendants' Fed. R. Civ. P. 12(b)(6) motions.

       The Court does not, however, recommend converting Defendants’ Fed. R. Civ.

 P. 12(b)(6) motions into motions for summary judgment under Fed. R. Civ. P. 56. On

 a 12(b)(6) motion, “[i]f matters outside the pleadings are presented to the court, a

 court may convert the motion to dismiss into a summary judgment motion.” Vailette

 v. Lindsay, No. 11-cv-3610, 2014 WL 4101513, at *3 (E.D.N.Y. Aug. 18, 2014) (citing



                                            14
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 15 of 54 PageID #: 555



 Fed. R. Civ. P. 12(d)); see also Friedl v. City of N.Y., 210 F.3d 79, 83 (2d Cir. 2000)

 (“When matters outside the pleadings are presented in response to a 12(b)(6) motion,

 a district court must either exclude the additional material and decide the motion on

 the complaint alone or convert the motion to one for summary judgment under Fed.

 R. Civ. P. 56 and afford all parties the opportunity to present supporting material.”

 (citation, internal quotation marks and alterations omitted)). Whether to convert the

 motion is in the district court’s discretion. See Liberty Mut. Ins. Co. v. N. Picco &

 Sons Contracting Co., No. 05-cv-217, 2008 WL 190310, at *3 (S.D.N.Y. Jan. 16, 2008).

 Here, the Court recommends that Judge Feuerstein decline to convert Defendants’

 motions to dismiss into motions for summary judgment, as the documents in question

 were not submitted with the parties’ initial briefing, and neither party has raised the

 prospect of conversion. Accordingly, the Court will consider Plaintiffs’ supplemental

 submissions collectively as a sur-reply and in accordance with the standards

 governing Defendants’ motions to dismiss.

       B. Defendants’ Motions to Dismiss

       Having resolved this initial procedural issue, the Court turns to the respective

 motions to dismiss. Applying the standards outlined above, and for the reasons set

 forth below, the Court respectfully recommends that Defendants’ motions be granted

 and that the Complaint be dismissed.

              1. The State Defendants

       The State Defendants move to dismiss Plaintiffs’ Complaint on the grounds

 that: (i) all claims against the NYDEC, as well as those against Farrish, Laczi and



                                           15
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 16 of 54 PageID #: 556



 Seggos in their official capacities, are barred by the Eleventh Amendment and

 principles of sovereign immunity, see State Defendants’ Memorandum of Law in

 Support of Motion to Dismiss Complaint (“State Defs.’ Mem.”), DE [56-3], at 3-6; (ii)

 the claims for injunctive and declaratory relief as to Silva are precluded under the

 Younger abstention doctrine, see id. at 6-7; (iii) Gerrod and Jonathan lack standing

 to assert their claims for injunctive and declaratory relief, see id. at 7-9; (iv) the

 Complaint fails to state a claim under Fed. R. Civ. P. 12(b)(6), see id. at 9-23; and (v)

 Farrish, Laczi and Seggos are entitled to qualified immunity with respect to the

 claims against them in their individual capacities, see id. at 23-24. Because, as

 explained herein, the Court recommends dismissal of Plaintiffs’ claims for

 declaratory and injunctive relief as against the State Defendants on multiple

 jurisdictional bases and dismissal of Plaintiffs’ claims for monetary damages against

 the NYDEC, as well as Farrish, Laczi and Seggos in their official capacities, on

 Eleventh Amendment grounds, the Court addresses the underlying merits of only

 Plaintiffs’ claims for monetary damages and not their claims for declaratory and

 injunctive relief. See Amityville Mobile Home, 2015 WL 1412655, at *3 (“When

 presented with motions under both Federal Rule of Civil Procedure 12(b)(1) and

 12(b)(6), the Court must first analyze the 12(b)(1) motion to determine whether the

 court has the subject-matter jurisdiction necessary to consider the merits of the

 action.”). Moreover, as Plaintiffs fail to state a claim against Farrish, Laczi and

 Seggos in their individual capacities under 42 U.S.C. § 1981 or § 1982, the Court does

 not analyze the State Defendants’ qualified immunity argument.



                                            16
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 17 of 54 PageID #: 557



                        a. Eleventh Amendment Sovereign Immunity

        The Eleventh Amendment provides that “[t]he Judicial power of the United

 States shall not be construed to extend to any suit in law or equity, commenced or

 prosecuted against one of the United States by Citizens of another State, or by

 Citizens or Subjects of any Foreign State.” U.S. Const., amend. XI. Absent consent

 to suit or an express statutory waiver of a state’s otherwise presumed sovereign

 immunity, the Eleventh Amendment bars suits in federal court by private parties

 against the state. Board of Trustees of University of Alabama v. Garrett, 531 U.S.

 356, 363, 121 S. Ct. 955, 962 (2001) (“The ultimate guarantee of the Eleventh

 Amendment is that nonconsenting States may not be sued by private individuals in

 federal court.”). 8 This immunity extends not only to the state itself, but also to

 entities considered “arms of the state.” Clissuras v. City Univ. of New York, 359 F.3d

 79, 81 (2d Cir. 2004) (quoting McGinty v. New York, 251 F.3d 84, 95 (2d Cir. 2001));

 see Naples v. Stefanelli, 972 F. Supp. 2d 373, 390-91 (E.D.N.Y. 2013) (dismissing

 claims against the NYDEC on Eleventh Amendment immunity grounds). “Likewise,

 the Eleventh Amendment bars suits for monetary damages against a state official

 acting in his or her official capacity.” LoSardo v. Ribaudo, No. 14-cv-6710, 2015 WL

 502077, at *2 (E.D.N.Y. Feb. 5, 2015) (citation omitted). Thus, a claim that is barred

 by a state’s sovereign immunity is properly dismissed pursuant to the Eleventh

 Amendment for lack of subject matter jurisdiction. See Seminole Tribe of Fla. v.



        8  It is well established that federally-recognized Indian tribes and their members are subject
 to the Eleventh Amendment. See Idaho v. Coeur d'Alene Tribe of Idaho, 521 U.S. 261, 268, 117 S. Ct.
 2028, 2033 (1997).

                                                  17
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 18 of 54 PageID #: 558



 Florida, 517 U.S. 44, 54, 116 S. Ct. 1114, 1121 (1996) (“For over a century [the

 Supreme Court has] reaffirmed that federal jurisdiction over suits against

 unconsenting States ‘was not contemplated by the Constitution when establishing

 the judicial power of the United States.’”). 9

                                 i. The Ex Parte Young Exception

         Notwithstanding the Eleventh Amendment, “[u]nder the well-known exception

 [to the sovereign immunity doctrine] . . . first set forth in Ex parte Young, 209 U.S.

 123, 28 S. Ct. 441 [(1908)] . . . , a plaintiff may sue a state official acting in his official

 capacity . . . for prospective, injunctive relief from violations of federal law.” State

 Employees Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 95 (2d Cir. 2007)

 (internal quotation marks and citation omitted). 10 “The Young exception . . . rests

 upon the premise ‘that when a federal court commands a state official to do nothing




         9 The Court is mindful that the question of “whether the claim of sovereign immunity [under
 the Eleventh Amendment] constitutes a true issue of subject matter jurisdiction or is more
 appropriately viewed as an affirmative defense” has not been definitively answered by the Supreme
 Court or the Second Circuit. Carver v. Nassau Cty. Interim Fin. Auth., 730 F.3d 150, 156 (2d Cir. 2013)
 (citing Wisconsin Dep't of Corr. v. Schacht, 524 U.S. 381, 391, 118 S. Ct. 2047, 2053 (1998)); see Woods
 v. Rondout Valley Cent. Sch. Dist. Bd. of Educ., 466 F.3d 232, 237-39 (2d Cir. 2006) (holding that the
 burden of proof regarding sovereign immunity rests on the party asserting it as is true of affirmative
 defenses generally). However, the Supreme Court repeatedly and recently has discussed the Eleventh
 Amendment as a jurisdictional bar and has confirmed that a state’s sovereign immunity conferred by
 it can be raised for the first time on appeal. See Woods, 466 F.3d at 237-38 (collecting cases). Both
 holdings are consistent with the issue being essentially jurisdictional in nature. See id. Because the
 exact characterization of Eleventh Amendment immunity does not substantively impact this Report
 and Recommendation, the Court assumes the immunity inquiry to be a jurisdictional one and does not
 analyze the issue further.

         10 As alluded to above, courts have recognized two additional exceptions to Eleventh
 Amendment immunity, neither of which applies here. First, “a State may waive its sovereign
 immunity by consenting to suit.” Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd.,
 527 U.S. 666, 670, 119 S. Ct. 2219, 2223 (1999) (citing Clark v. Barnard, 108 U.S. 436, 447-48, 2 S. Ct.
 878 (1883)). Second, “Congress may abrogate the sovereign immunity of the States by acting pursuant
 to a grant of constitutional authority.” Winokur v. Office of Court Admin., 190 F. Supp. 2d 444, 448
 (E.D.N.Y. 2002) (citing Kimel v. Florida Bd. of Regents, 528 U.S. 62, 80, 120 S. Ct. 631, 644 (2000)).

                                                   18
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 19 of 54 PageID #: 559



 more than refrain from violating federal law, he is not the [s]tate for sovereign-

 immunity purposes,’ . . . and ‘is limited to that precise situation . . . .’” Colvin v. State

 Univ. Coll. at Farmingdale, No. 13-cv-3595, 2014 WL 2863224, at *9 (E.D.N.Y. June

 19, 2014) (quoting Virginia Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 254-

 55, 131 S. Ct. 1632, 1638 (2011)); see Green v. Mansour, 474 U.S. 64, 68, 106 S. Ct.

 423, 426 (1985) (“The theory of Young was that an unconstitutional statute is void . .

 . and therefore does not ‘impart to [the official] any immunity from responsibility to

 the supreme authority of the United States.’” (alteration in original) (citation omitted)

 (quoting Young, 209 U.S. at 159-60, 28 S. Ct. at 453-54)).

        The Supreme Court has, however, articulated a limited exception to the

 principles set forth in Young. See Idaho v. Coeur d'Alene Tribe of Idaho, 521 U.S.

 261, 117 S. Ct. 2028 (1997). In Coeur d’Alene, the Court held in a 5-4 decision that

 an Indian tribe and its members who sought a declaration of their entitlement to

 exclusive use, occupancy and right to quiet enjoyment of submerged lands claimed by

 the State of Idaho, could not avail themselves of Young and avoid the Eleventh

 Amendment bar to suit. See Coeur d’Alene, 521 U.S. at 287-88, 117 S. Ct. at 2043. In

 the majority opinion authored by Justice Kennedy, the Court explained:

        We do not . . . question the continuing validity of the Ex parte Young
        doctrine. Of course, questions will arise as to its proper scope and
        application. In resolving these questions we must ensure that the
        doctrine of sovereign immunity remains meaningful, while also giving
        recognition to the need to prevent violations of federal law.

 Id. at 269, 117 S. Ct. at 2034. The Court adopted the previously-recognized notion

 that “[w]hen suit is commenced against state officials, even if they are named and



                                              19
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 20 of 54 PageID #: 560



 served as individuals, the [s]tate itself will have a continuing interest in the litigation

 whenever state policies or procedures are at stake.” Id. (collecting cases). “The real

 interests served by the Eleventh Amendment[,]” Justice Kennedy instructed, “are not

 to be sacrificed to elementary mechanics of captions and pleading” and thus

 “[a]pplication of the Young exception must reflect a proper understanding of its role

 in our federal system and respect for state courts instead of a reflexive reliance on an

 obvious fiction.” Id. at 270, 117 S. Ct. at 2034. The Court further explained that,

 although “[a]n allegation of an ongoing violation of federal law where the relief

 requested is prospective is ordinarily sufficient to invoke the Young fiction[,]” the case

 before it was “unusual in that the [t]ribe’s suit [was] the functional equivalent of a

 quiet title action which implicate[d] special sovereignty interests.” Id. at 281, 117 S.

 Ct. at 2040; see also id. at 282, 117 S. Ct. at. 2040 (“[T]he declaratory and injunctive

 relief the [t]ribe seeks is close to the functional equivalent of quiet title in that

 substantially all benefits of ownership and control would shift from the [s]tate to the

 [t]ribe . . . . The suit seeks, in effect, a determination that the lands in question are

 not even within the regulatory jurisdiction of the [s]tate.”). The Court proceeded to

 analyze the suit’s impact on Idaho’s “special sovereignty interests” in concluding that

 Young did not apply:

       It is apparent . . . that if the [t]ribe were to prevail, Idaho's sovereign
       interest in its lands and waters would be affected in a degree fully as
       intrusive as almost any conceivable retroactive levy upon funds in its
       Treasury. Under these particular and special circumstances, we find
       the Young exception inapplicable. The dignity and status of its
       statehood allow Idaho to rely on its Eleventh Amendment immunity and
       to insist upon responding to these claims in its own courts, which are
       open to hear and determine the case.

                                             20
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 21 of 54 PageID #: 561




 Id. at 287-88, 117 S. Ct. at 2043. In reaching this outcome, the Court emphasized

 that “lands underlying navigable waters have historically been considered sovereign

 lands,” and that “[s]tate ownership of them has been considered an essential attribute

 of sovereignty.” Id. at 283, 117 S. Ct. at 2041 (internal quotation marks and citation

 omitted).

       But Justice Kennedy did not command a majority with respect to certain

 reasoning justifying the Court’s departure from Young. In a portion of his opinion

 joined by Chief Justice Rehnquist only, Justice Kennedy promoted a “case-by-case

 approach to the Young doctrine” requiring courts to apply a balancing test that

 weighs a broad range of factors—including the availability of a state forum to hear

 the case, the nature of the federal rights in question, and the state interests at issue—

 even when the complaint both alleges a continuing violation of federal law and seeks

 prospective relief. Id. at 280, 117 S. Ct. at 2028. Justice O’Connor, in a concurring

 opinion joined by Justices Scalia and Thomas, rejected what she described as Justice

 Kennedy’s “vague balancing test that purports to account for a ‘broad range’ of

 unspecified factors,” id. at 296, 117 S. Ct. at 2047 (citation omitted), as “unnecessarily

 recharacteriz[ing] and narrow[ing] much of [the Court’s] Young jurisprudence[,]” id.

 at 291, 117 S. Ct. at 2045. Justice O’Connor asserted that a court applying Young

 should instead conduct only a “straightforward inquiry into whether [the] complaint

 alleges an ongoing violation of federal law and seeks relief properly characterized as




                                            21
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 22 of 54 PageID #: 562



 prospective . . . .” Id. at 296, 117 S. Ct. at 2047. 11 Notably though, Justice O’Connor

 agreed that where “a plaintiff seeks to divest the [s]tate of all regulatory power over

 submerged lands—in effect, to invoke a federal court’s jurisdiction to quiet title to

 sovereign lands—it simply cannot be said that the suit is not a suit against the

 [s]tate.” Id. at 296, S. Ct. at 2048.

        In a subsequent case, the Supreme Court unequivocally adopted the approach

 to sovereign immunity articulated by Justice O’Connor in her Coeur d’Alene

 concurrence: “In determining whether the doctrine of Ex parte Young avoids an

 Eleventh Amendment bar to suit, a court need only conduct a ‘straightforward

 inquiry into whether [the] complaint alleges an ongoing violation of federal law and

 seeks relief properly characterized as prospective.’” Verizon Maryland, Inc. v. Pub.

 Serv. Comm'n of Maryland, 535 U.S. 635, 645, 122 S. Ct. 1753, 1760 (2002) (quoting

 Coeur d'Alene, 521 U.S. at 296, 117 S. Ct. at 2047 (O'Connor, J., joined by Scalia and

 Thomas, JJ., concurring in part and concurring in judgment)). In so holding, the

 Verizon Court emphasized that the inquiry concerning whether the relief sought is

 “properly characterized as prospective” should focus not merely on how the requested

 relief is captioned in the pleading, but also on its substance. See id. at 645-46, 122 S.

 Ct. at 1760. This inquiry, the Court further instructed, “does not include an analysis

 of the merits of the claim.” See id. at 646, 122 S. Ct. at 1761.


        11 As the United States Court of Appeals for the Tenth Circuit has observed, it remains unclear
 precisely why Justice O’Connor agreed with Justice Kennedy’s conclusion in Coeur d’Alene that the
 suit should be dismissed, notwithstanding the complaint’s “seeming compliance with Ex parte Young’s
 formalisms.” Hill v. Kemp, 478 F.3d 1236, 1258 (10th Cir. 2007). This Court finds convincing the Hill
 court’s theory concerning Justice O’Connor’s approach to Young: “Justice O’Connor seemed to suggest
 that we must assess whether a claim seeks relief effectively equivalent to a retrospective judgment
 regardless of how it is formally pled or denominated.” Id.

                                                  22
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 23 of 54 PageID #: 563



       Several years after the Verizon decision, the Second Circuit ruled in Western

 Mohegan Tribe & Nation v. Orange County that a suit brought by an Indian tribe

 against the New York State Governor seeking possession of certain land within the

 State was barred by the Eleventh Amendment. See 395 F.3d 18, 23 (2d Cir. 2004).

 Although the court cited Verizon as controlling law and determined that the

 complaint had satisfied both components of the “straightforward” Young inquiry, see

 id. at 21, the Circuit nevertheless concluded, based upon Coeur d'Alene, that the

 Eleventh Amendment barred the tribe’s suit:

       [T]he relief requested by the [t]ribe is, as much as that sought in Coeur
       d'Alene, the functional equivalent of quiet [sic] the Tribe’s claim to title
       in the New York counties named in the complaint. . . . As such, the
       action is squarely governed by Coeur d'Alene, regardless of whether one
       undertakes the Ex parte Young analysis advocated by the majority
       opinion, or instead adopts the categorical approach enunciated in the
       plurality opinion.

 W. Mohegan, 395 F.3d at 23 (citations omitted). Justifying its heavy reliance on Coeur

 d’Alene, the Western Mohegan court characterized the dispute before it as raising the

 same “core issues of land, state regulatory authority, and sovereignty . . . .” Id. at 23.

 The court rejected the premise that, because the tribe sought “only ‘Indian title,’

 which [the tribe] describe[d] as the right ‘to camp, to hunt, to fish, [and] to use the

 waters and timbers’ in the contested lands and waterways[,]” its claims were more

 limited in nature than those in Coeur d’Alene and therefore not governed by the same

 principles. Id. at 22. On that issue, the court underscored the tribe’s concession that

 Indian title nonetheless connotes the right to “exclude all others.” Id. In conclusion,

 the court explained that, “[w]hile we express no opinion on the limits of Coeur



                                            23
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 24 of 54 PageID #: 564



 d’Alene’s applicability, we are bound to follow the case where, as here, it directly

 controls.” Id. (emphasis in original). 12

                                 ii. Application

         With the principles detailed above in mind, the Court turns to their application

 here. As a preliminary matter, it is undisputed by Plaintiffs that the Eleventh

 Amendment precludes jurisdiction over their claims for monetary damages under 42

 U.S.C. §§ 1981 and 1982 against the NYDEC, see DeFranco v. Dep't of Envtl.

 Conservation of the State of New York, No. 16-cv-2014, 2017 WL 1497977, at *5

 (E.D.N.Y. Apr. 26, 2017) (noting that the NYDEC is a “state entity” entitled to

 Eleventh Amendment sovereign immunity), and against Farrish, Laczi and Seggos

 in their official capacities, see LoSardo, 2015 WL 502077, at *2. 13 Plaintiffs maintain,




         12Neither the Supreme Court nor the Second Circuit has provided further guidance regarding
 the scope of the Coeur d’Alene exception to Young as it applies to disputes over property rights
 involving Indian tribes, or their members, and states.

         13 The Court is cognizant of the Supreme Court’s holding in Jett v. Dallas Independent School
 District that the remedial provisions of § 1983 constitute the exclusive federal remedy for violations
 by state actors of rights enumerated in § 1981. See 491 U.S. 701, 731, 109 S. Ct. 2702, 2721 (1989)
 (“We think the history of the 1866 Act and the 1871 Act recounted above indicates that Congress
 intended that the explicit remedial provisions of § 1983 be controlling in the context of damages actions
 brought against state actors alleging violation of the rights declared in § 1981.”). Though some courts
 have suggested that § 1981(c), which was added as part of the Civil Rights Act of 1991, statutorily
 overruled Jett by creating a private right of action against state actors, the Second Circuit has since
 unequivocally rejected that theory and held that “§ 1983 provides the sole cause of action available
 against state actors alleged to have violated § 1981.” Duplan v. City of New York, 888 F.3d 612, 616
 (2d Cir. 2018). Here, however, the proper construction of Plaintiffs’ § 1981 claims is of no moment for
 purposes of the Court’s sovereign immunity analysis, because “Congress has not abrogated sovereign
 immunity from claims brought under 42 U.S.C. § 1981 [or §] 1983. . . , nor has New York waived
 immunity with respect to such claims.” Allah v. City of New York, No. 15-cv-6852, 2016 WL 676394,
 at *3 (E.D.N.Y. Feb. 17, 2016). Similarly, although the Court has found no cases in the Second Circuit
 addressing this issue with respect to § 1982 claims, the weight of authority in other circuits suggests
 that Congress did not intend to abrogate state sovereign immunity from such claims, see Tariq-Shuaib
 v. City of Camden, No. 09-4760, 2011 WL 383857, at *3 (D.N.J. Feb. 3, 2011) (collecting cases), and
 further, there is no indication that the State has waived its immunity by way of “clear declaration,”
 McGinty, 251 F.3d at 93.

                                                    24
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 25 of 54 PageID #: 565



 however, that the Young exception to sovereign immunity applies to their claims for

 injunctive and declaratory relief against Farrish, Laczi and Seggos in their official

 capacities. See Plaintiffs’ Memorandum of Law in Opposition to State Defendants’

 Motion to Dismiss (“Pls.’ Opp. to State Defs.’ Mtn.”), DE [56-6], at 8-11.        More

 specifically, Plaintiffs assert that they have pled facts showing a continuing violation

 of the Supremacy Clause, and that they are seeking only prospective relief to protect

 their fishing rights.    See id. at 8-9.   Plaintiffs also seem to suggest that state

 regulation of Indian fishing rights is necessarily preempted by federal law. See id. at

 9-11. The Court disagrees.

          Initially, the Court acknowledges that Plaintiffs’ claims for declaratory and

 injunctive relief, as pled in the Complaint, facially satisfy both components of the

 “straightforward inquiry” under Verizon for determining whether Young should

 apply.     Count I, entitled “Continuing Supremacy Clause Violations of Un-

 relinquished Aboriginal Usufructuary Fishing Rights Retained in Ceded Territory[,]”

 alleges that “Defendants’ repeated interference, seizures, and prosecutions of the

 Plaintiffs by application of New York State fishing regulations violates Plaintiffs’

 fishing rights protected under the Supremacy Clause . . . .” Compl., Count I & ¶ 23.

 Further, the Complaint asserts that Plaintiffs “are deterred and chilled from

 exercising their rights to fish” in the waters adjacent to their communities. Id. ¶ 14.

 Accepting as true Plaintiffs’ claims that Defendants have previously interfered with

 Plaintiffs’ rights under the Supremacy Clause and that they continue to do so, even

 if only by way of threats, the Court deems the continuing violation requirement



                                            25
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 26 of 54 PageID #: 566



 satisfied. See KM Enterprises, Inc. v. McDonald, No. 11-cv-5098, 2012 WL 4472010,

 at *10 (E.D.N.Y. Sept. 25, 2012), aff'd, 518 F. App'x 12 (2d Cir. 2013) (“[W]here there

 is a threat of [a] future [violation] . . . that may be remedied by prospective relief, the

 ongoing and continuous requirement has been satisfied.” (citation omitted)). The

 Complaint likewise seeks injunctive relief that appears to be prospective in nature.

 See Compl., WHEREFORE ¶ 1 (“Plaintiffs request the Court to issue . . . preliminary

 and permanent injunctive relief . . . enjoining the Defendants from enforcing the laws

 of the State of New York against . . . Silva in the . . . Justice Court in Case No. 17-

 7008, and from otherwise interfering with Plaintiffs’ [fishing rights].”).

        Nevertheless, in accordance with the Verizon Court’s guidance, this Court

 must assess whether the relief sought is properly characterized as prospective with

 reference to the underlying substance of the claims at issue. See 535 U.S. at 645, 122

 S. Ct. at 1760. This more expansive inquiry leads this Court to conclude that the

 equitable relief sought by Plaintiffs here contains a retrospective quality similar to

 that requested in both Coeur d’Alene and Western Mohegan. Significantly, the Prayer

 for Relief in the Complaint here identifies only the proposed injunction demanded by

 Plaintiffs, but lacks any description of the specific declaratory relief they seek. See

 Compl., WHEREFORE ¶ 1. But absent a declaration by the Court that Plaintiffs

 possess rights “to use . . . the waters, fish[ ], tak[e] fish, and hold[ ] fish and shellfish

 in Shinnecock Bay and its estuary and other usual and customary Shinnecock fishing

 waters,” id., or similar rights, there would be no basis to enjoin Defendants from

 enforcing otherwise valid State fishing laws.           Consequently, the Court reads



                                              26
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 27 of 54 PageID #: 567



 Plaintiffs’ Prayer for Relief as implicitly requesting a declaratory judgment to that

 effect. And, in the Court’s view, an order granting such relief would be the functional

 equivalent of, or at least materially akin to, a declaration of quiet title. Accord W.

 Mohegan, 395 F.3d at 23 (“[T]he [t]ribe's claim is fundamentally inconsistent with

 the State of New York's exercise of fee title over the contested areas. To the extent

 that the complaint alleges that there has never been a lawful extinguishment of the

 [t]ribe's Indian title, it seeks a declaration from this court that New York's exercise

 of fee title remains subject to the [t]ribe's rights, i.e., a determination that the lands

 in question are not even within the regulatory jurisdiction of the State.” (citation and

 internal quotation marks omitted)). As the allegations in the Complaint make clear,

 this case is principally a dispute over property rights. See, e.g., Compl. ¶ 15 (“Colonial

 Deeds and related documents clearly support the right of the Shinnecock and other

 native peoples of eastern Long Island to fish in the waters adjacent to their

 communities without interference.”); id. ¶ 16 (“Plaintiffs are in fear of exercising

 those same usual and customary aboriginal fishing rights secured and retained for

 them by their ancestors when Shinnecock territory was ceded to the English.”); id. ¶

 22 (“Plaintiffs exercised their lawful rights to use waters, fish, take fish, and hold

 their fish clearly within an area of aboriginal usufructuary fishing rights un-

 relinquished and retained by Plaintiffs’ ancestors in the aforementioned Colonial

 Deeds and related documents ceding Shinnecock territory . . . .”). Plaintiffs’ assertion

 that they do not seek “relief defining ownership or its equivalent,” Pls.’ Opp. to State

 Defs.’ Mtn. at 9, is therefore unconvincing. To the contrary, as the State Defendants



                                            27
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 28 of 54 PageID #: 568



 correctly point out, a ruling in Plaintiffs’ favor would unquestionably “affect the

 [S]tate’s sovereign interest and regulatory authority over its waters, along with its

 ability to regulate and protect its wildlife.” State Defs.’ Mem. at 5. It therefore stands

 to reason that, in accordance with Coeur d’Alene and Western Mohegan, the Eleventh

 Amendment bars Plaintiffs’ claims for declaratory and injunctive relief against

 Farrish, Laczi and Seggos in their official capacities.

       To be sure, the Court acknowledges that Coeur d’Alene, Western Mohegan, and

 the instant case are distinguishable from one another, and that this case lacks some

 of the factual parallels to Coeur d’Alene that Western Mohegan possesses. In Coeur

 d’Alene, the nearest analogue to a conventional quiet title action, the tribe requested

 a declaration of its entitlement to exclusive use, occupancy and right to quiet

 enjoyment of the submerged lands in question. See 521 U.S. at 287-88, 117 S. Ct. at

 2043. The tribe in Western Mohegan, by contrast, sought entitlement to a more

 limited property right, “Indian title,” which, according to the tribe, included the rights

 “to camp, to hunt, to fish, [and to] . . . use the waters and timbers in the contested

 lands and waterways.” W. Mohegan, 395 F.3d at 22 (internal quotations omitted).

 Despite those differences, the Western Mohegan court concluded that “the action

 [was] squarely governed by Coeur d’Alene,” citing, among other considerations, the

 tribe’s efforts to “exclude all others” from the subject lands. Id. at 23. Here, unlike

 the tribes in both Coeur d’Alene and Western Mohegan, Plaintiffs, albeit implicitly,

 seek a declaration of an even more limited right “to use . . . the waters, fish[ ], tak[e]

 fish, and hold[ ] fish and shellfish in Shinnecock Bay and its estuary and other usual



                                            28
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 29 of 54 PageID #: 569



 and customary Shinnecock fishing waters[,]” Compl., WHEREFORE ¶ 1, and they do

 not expressly seek to exclude all others from such areas. This Court, however, finds

 these distinctions inconsequential.

       The attributes common to all three cases—particularly the states’ sovereignty

 interests in regulating land and bodies of water within their boundaries—dictate that

 each should receive similar treatment for Eleventh Amendment purposes. To begin

 with, this case, like Coeur d’Alene and Western Mohegan, involves “core issues of land,

 state regulatory authority, and sovereignty . . . .” W. Mohegan, 395 F.3d at 23.

 Moreover, just as the tribes did in Coeur d’Alene and Western Mohegan, Plaintiffs

 here are essentially seeking a declaration “that the [areas] in question are not even

 within the regulatory jurisdiction of the State.” Coeur d’Alene, 521 U.S. at 282, 117

 S. Ct. at 2040. As a result, if Plaintiffs were to prevail on their claim for a declaratory

 judgment, “substantially all benefits of ownership and control [of the waters at issue]

 would shift from the State to the [t]ribe,” id., and the State’s “sovereign interest in its

 . . . waters would be affected in a degree fully as intrusive as almost any conceivable

 retroactive levy upon funds in its Treasury,” id. at 287, 117 S. Ct. at 2043. Finally,

 at issue here, as in Coeur d’Alene, are “lands underlying navigable waters[,]” which

 “have historically been considered sovereign lands” that “uniquely implicate

 sovereign interests.” Id. at 283-84, 117 S. Ct. at 2041 (internal quotation marks and

 citation omitted). 14 In light of these “special circumstances,” the Court concludes that


       14   As the Supreme Court observed in Coeur d’Alene:

       The importance of [submerged] lands to state sovereignty explains our longstanding
       commitment to the principle that the United States is presumed to have held navigable

                                                 29
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 30 of 54 PageID #: 570



 this case is governed by Coeur d’Alene. Accordingly, the Young exception to Eleventh

 Amendment sovereign immunity does not apply to Plaintiffs’ claims against Farrish,

 Laczi and Seggos in their official capacities. 15

         Based on the foregoing analysis, the Court respectfully recommends that

 Plaintiffs’ claims against the NYDEC, along with those against Farrish, Laczi and

 Seggos in their official capacities, be dismissed as barred by the Eleventh

 Amendment. 16




         waters in acquired territory for the ultimate benefit of future [s]tates and “that
         disposals by the United States during the territorial period are not lightly to be
         inferred, and should not be regarded as intended unless the intention was definitely
         declared or otherwise made very plain.”

 521 U.S. 261, 283-84, 117 S. Ct. at 2041 (quoting United States v. Holt State Bank, 270 U.S. 49, 55,
 46 S. Ct. 197, 199 (1926)).

         15 The cases relied upon by Plaintiffs in support of their preemption argument are inapposite.
 Menominee Tribe of Indians v. United States, 391 U.S. 404, 88 S. Ct. 1705 (1968), United States v.
 State of Washington, 384 F. Supp. 312 (W.D. Wash. 1974), aff'd and remanded, 520 F.2d 676 (9th Cir.
 1975), and United States v. State of Michigan, 471 F. Supp. 192 (W.D. Mich. 1979) were decided well
 before Coeur d’Alene, did not address the issue of sovereign immunity, and, unlike this case, involved
 fishing rights expressly granted to or preserved by the tribes through treaty. Further, the court in
 Timpanogos Tribe v. Conway, 286 F.3d 1195, 1205-06 (10th Cir. 2002) held only that the Ex parte
 Young exception applied to the tribe’s claim seeking to enjoin the state from prosecuting tribe members
 for actions taken within reservation boundaries. Here, however, there are no allegations that the
 conduct giving rise to Plaintiffs’ claims occurred on the Reservation.

         16 Although the parties do not address this issue in their briefing, to the extent that Plaintiffs
 assert claims for injunctive and declaratory relief as against Farrish, Laczi and Seggos in their
 individual capacities, the Court recommends that those claims be dismissed as improper. See Nassau
 & Suffolk Cty. Taxi Owners Ass'n, Inc. v. State, 336 F. Supp. 3d 50, 69-70 (E.D.N.Y. 2018) (citing Kuck
 v. Danaher, 822 F. Supp. 2d 109, 143 (D. Conn. 2011)) (dismissing individual-capacity claims for
 injunctive relief against government officials because the officials could provide the relief sought by
 the plaintiffs only in their official capacities); see also Boddie v. New York State Div. of Parole, No. 08-
 cv-911, 2009 WL 1033786, at *6 (E.D.N.Y. Apr. 17, 2009) (“Neither Judge Campbell nor Ms. Thompson
 in their individual capacities has the power or the authority to effectuate an order from this court
 granting plaintiff the prospective declaratory or injunctive relief he seeks in his sixth and seventh
 causes of action.” (emphasis in original)), opinion modified on denial of reconsideration, 2009 WL
 1938981 (E.D.N.Y. July 7, 2009).

                                                     30
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 31 of 54 PageID #: 571



                     b. Younger Abstention

       Assuming, arguendo, that the Eleventh Amendment did not apply, subject

 matter jurisdiction over Silva’s claims against the State Defendants seeking to enjoin

 his criminal proceeding in the Justice Court would still be wanting under the Younger

 abstention doctrine.   “Younger generally requires federal courts to abstain from

 taking jurisdiction over federal constitutional claims that involve or call into question

 ongoing state proceedings.” Diamond "D" Const. Corp. v. McGowan, 282 F.3d 191,

 198 (2d Cir. 2002) (citing Younger v. Harris, 401 U.S. 37, 43-44, 91 S. Ct. 746, 755

 (1971)). Under Younger and its progeny, “abstention is appropriate when: 1) there

 is an ongoing state proceeding; 2) an important state interest is implicated; and 3)

 the plaintiff has an avenue open for review of constitutional claims in the state court.”

 Hansel v. Town Court for the Town of Springfield, N.Y., 56 F.3d 391, 393 (2d Cir.

 1995). “The relevant question under Younger is ‘whether the state’s procedural

 remedies could provide the relief sought[,] [not] . . . whether the state will provide’

 the constitutional ruling which the plaintiff seeks.”      Spargo v. New York State

 Comm'n on Judicial Conduct, 351 F.3d 65, 79 (2d Cir. 2003) (emphasis and second

 and third alterations in original) (quoting Kirschner v. Klemons, 225 F.3d 227, 235

 (2d Cir. 2000)).

       Exceptions to Younger abstention should be made only on a “showing of bad

 faith, harassment, or . . . other unusual circumstance,” Younger, 401 U.S. at 54, 91 S.

 Ct. at 755, and the plaintiff bears the burden in this regard, Diamond "D", 282 F.3d

 at 198. “A federal plaintiff seeking to establish that the bad faith exception to



                                            31
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 32 of 54 PageID #: 572



 Younger applies must show that the party bringing the state action [has] no

 reasonable expectation of obtaining a favorable outcome, . . . but rather brought the

 proceeding with a retaliatory, harassing, or other illegitimate motive.”          Jackson

 Hewitt Tax Serv. Inc. v. Kirkland, 455 F. App'x 16, 18 (2d Cir. 2012) (summary order)

 (brackets in original) (citations and internal quotations omitted). In evaluating an

 assertion of bad faith, “the subjective motivation of the state authority in bringing

 the proceeding is critical to, if not determinative of, this inquiry.” Diamond "D", 282

 F.3d at 199 (citations omitted). Hence, “[a] state proceeding that is legitimate in its

 purposes, but unconstitutional in its execution—even when the violations of

 constitutional rights are egregious—will not warrant the application of the bad faith

 exception.” Id. (citation omitted). For the extraordinary circumstances exception to

 apply, a court must conclude:       “(1) that there [is] no state remedy available to

 meaningfully, timely, and adequately remedy the alleged constitutional violation;

 and (2) that . . . the litigant will suffer ‘great and immediate’ harm if the federal court

 does not intervene.” Id. at 201 (citing Trainor v. Hernandez, 431 U.S. 434, 441-42 &

 n.7, 97 S. Ct. 1911, 1917 & n.7 (1977)).

       In her Memorandum and Order dated July 31, 2018, Judge Feuerstein ruled

 that, under Younger, the Court was required to abstain from granting the injunctive

 relief requested by Silva. See DE [48] at 9. In reaching that conclusion, Judge

 Feuerstein reasoned that: (i) there was a pending State proceeding, namely, the

 subject criminal action against Silva in the Justice Court; (ii) that proceeding

 involved the “State’s enforcement of its generally applicable fishing regulations



                                             32
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 33 of 54 PageID #: 573



 outside of reservation boundaries, implicating an important state interest”; and (iii)

 there was no indication that Silva had been, or would be, deprived of “an adequate

 opportunity for judicial review of his constitutional claim.” Id. (citations omitted).

 Judge Feuerstein also determined that neither exception to Younger applied. Id. at

 9-10. Plaintiffs did not establish bad faith, Judge Feuerstein found, because there

 was no indication that either Farrish or Laczi intended to harass Silva by issuing him

 a criminal appearance ticket and seizing his property. Id. at 10. And according to

 Judge Feuerstein, Gerrod’s and Jonathan’s prosecutions were “too temporally

 attenuated to Silva’s” to show a pattern of harassment or support a finding of

 retaliation or other nefarious purpose. Id. In addition, Judge Feuerstein concluded

 that no extraordinary circumstances existed, observing that “the trial before Judge

 Weber in [the] Justice Court provides Silva with a meaningful, timely, and adequate

 means to address his alleged constitutional violation[,] . . . and there is nothing

 indicating [that] Silva will suffer ‘great and immediate’ harm” absent this Court’s

 intervention. Id. (citations omitted).

        Plaintiffs now submit that, despite Judge Feuerstein’s ruling, the Court is not

 required to abstain because the bad faith, harassment and exceptional circumstances

 exceptions to Younger apply. 17 See Pls.’ Opp. to State Defs.’ Mtn. at 11-15. Plaintiffs

 also assert that the Younger inquiry must be conducted “with[ ] reference to the


        17 Plaintiffs claim that they “did not have an opportunity to argue the Younger bad faith and
 harassment exceptions in response to the Defendants’ opposition papers to Plaintiffs’ motion for [a]
 preliminary injunction[ ] because the Court’s docket entry show cause order did not provide for reply
 papers and stated no oral argument would be held.” Pls.’ Opp. to State Defs.’ Mtn. at 11 n.6. As
 explained above, however, Judge Feuerstein nonetheless addressed, and found inapplicable, any
 potential exceptions to Younger in her Memorandum and Order dated July 31, 2018. See DE [48] at
 9-10.

                                                  33
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 34 of 54 PageID #: 574



 Native American backdrop,” and then appear to conflate the Younger inquiry with

 the Ex parte Young framework. See id. at 11-12. Having considered Plaintiffs’ newly-

 asserted arguments, the Court finds no basis to depart from Judge Feuerstein’s

 findings on this issue.

       Setting aside conclusory allegations, the Complaint is devoid of any facts from

 which the Court could infer either that Defendants acted in bad faith or that

 exceptional circumstances exist.     In their opposition brief, Plaintiffs identify

 Defendants’ “failed prosecutions, seiz[ure] [of] property, and a continuing pattern of

 interference with [Plaintiffs’] aboriginal and retained Shinnecock fishing rights” as

 supporting their charge of bad faith. Pls.’ Opp. to State Defs.’ Mtn. at 13. But this

 conduct alone is insufficient to establish that Defendants somehow acted with intent

 to retaliate or harass, or with any other illegitimate purpose. The Complaint does

 not allege facts showing that the so-called failed prosecutions were commenced for

 any reason other than to enforce generally-applicable State laws pertaining to

 wildlife preservation. See 333 E. 60th St., Inc. v. New York State Liquor Auth., No.

 08-cv-4147, 2008 WL 4104012, at *4 (S.D.N.Y. Aug. 29, 2008) (“If the actions of [the]

 defendants were ‘nothing more than a straightforward enforcement of the laws of

 New York, the case does not fall within the bad faith exception . . . .’” (quoting

 Diamond "D", 282 F.3d at 199)). Insofar as Silva attempts to demonstrate bad faith

 by alleging selective prosecution, that theory also lacks factual support—such as, for

 instance, examples of preferential treatment of non-Indians who violated the same

 laws—and is undermined by Plaintiffs’ reference in the Complaint to the prior



                                          34
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 35 of 54 PageID #: 575



 prosecution of Ruggiero, a non-Indian, for violations of State fishing laws similar to

 those at issue here. See Compl. ¶ 17. The seizure of Plaintiffs’ fishing equipment and

 catches is, without more, similarly insufficient to support a showing of bad faith, as

 criminal defendants’ “personal effects are routinely . . . ‘seized,’ and placed in official

 custody.” Hudson v. Palmer, 468 U.S. 517, 540, 104 S. Ct. 3194, 3207 (1984). Further,

 because “[a] state proceeding that is legitimate in its purposes, but unconstitutional

 in its execution—even when the violations of constitutional rights are egregious—will

 not warrant the application of the bad faith exception[,]” Diamond "D", 282 F.3d at

 199, the mere assertion that Defendants repeatedly interfered with Plaintiffs’

 aboriginal fishing rights in violation of the Supremacy Clause does not establish bad

 faith absent an accompanying, plausible allegation that they did so intentionally.

         Plaintiffs’ final arguments on this point—that bad faith and harassment are

 demonstrated by Defendants’ failure to consult with the Tribe on matters involving

 fishing rights consistent with obligations under Executive Order No. 13175,

 Consultation and Coordination With Indian Tribal Governments, Exec. Order No.

 13175, 65 Fed. Reg. 67249, 2000 WL 34508356 (November 6, 2000), and by

 Defendants’ reliance on purportedly inaccurate statements in the Gilmore

 Declaration, see Pls.’ Opp. to State Defs.’ Mtn. at 14 & n.7; see also DEs [59], [60]—

 also lack merit. Neither the cited Executive Order itself nor its import is referenced

 anywhere in the Complaint, and Plaintiffs have not otherwise established that

 Defendants’ conduct violated any of that Order’s provisions. 18 Even if it did, Plaintiffs


          In light of Plaintiffs’ failure to explain how the exceptional circumstances exception to
         18

 Younger applies here, the Court will not address that issue in any further detail. Additionally, because

                                                   35
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 36 of 54 PageID #: 576



 have offered no support for the proposition that a state government official’s

 contravention of a federal Executive Order necessarily amounts to bad faith for

 Younger purposes. Nor have Plaintiffs met their burden of showing bad faith by

 identifying assertions in the Gilmore Affidavit pertaining to the conservation status

 of the American Eel that are allegedly contradicted by statements on the NYDEC and

 U.S. Fish & Wildlife Service websites. Notably, Plaintiffs’ supplemental submissions

 attacking the Gilmore Declaration simply rehash the arguments on this point first

 raised in Plaintiffs’ opposition brief and thus add nothing new to their argument. The

 supplemental submissions similarly fail to support a finding of bad faith in any other

 respect. Accordingly, the Court recommends that Plaintiffs’ claims seeking to enjoin

 Silva’s criminal prosecution in the Justice Court be dismissed on the alternative basis

 that this Court lacks subject matter jurisdiction under Younger.

                        c. Standing

        As with Silva, there is an additional basis for dismissing Gerrod’s and

 Jonathan’s claims for declaratory and injunctive relief against the State

 Defendants—lack of standing.           To establish standing, a plaintiff must satisfy three

 constitutional requirements: “(1) injury-in-fact—an injury that is ‘concrete and

 particularized’ and is ‘actual or imminent, not conjectural or hypothetical’; (2) an

 injury that is fairly traceable to the challenged action; and (3) an injury that will

 likely be redressed by a favorable ruling of the court.” Berkson v. Gogo LLC, 97




 Plaintiffs neglect to articulate why the “Native American backdrop” against which this case arises, see
 Pls.’ Opp. to State Defs.’ Mtn. at 11, should alter the Court’s Younger analysis, that argument is
 rejected as well.

                                                   36
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 37 of 54 PageID #: 577



 F.Supp.3d 359, 405 (E.D.N.Y. 2015) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555,

 560-61, 112 S. Ct. 2130, 2136 (1992)); see also Anjum v. J.C. Penney Co., Inc., No. 13-

 cv-460, 2014 WL 5090018, at *6 (E.D.N.Y. Oct. 9, 2014) (“Standing refers to the

 requirement that a plaintiff in federal court suffer a non-speculative injury-in-fact,

 traceable to the conduct of the defendant, and capable of redress by a favorable

 decision.” (citation omitted)).

       “To establish injury-in-fact, a plaintiff must show that he or she suffered ‘an

 invasion of a legally protected interest’ that is ‘concrete and particularized’ and

 ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 578 U.S.

 ––––, ––––, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan, 504 U.S. at 560, 112 S. Ct.

 at 2136). For an injury to be “particularized,” it “must affect the plaintiff in a personal

 and individual way.” Lujan, 504 U.S. at 560 n.1, 112 S. Ct. at 2136 n.1. A “concrete”

 injury must be ‘de facto’; that is, it must actually exist.” Spokeo, 578 U.S. at ––––,

 136 S. Ct. at 1548.      The plaintiff must establish that he “has sustained or is

 immediately in danger of sustaining some direct injury . . . [that] must be both real

 and immediate.” City of Los Angeles v. Lyons, 461 U.S. 95, 101-02, 103 S. Ct. 1660,

 1665 (1983) (citations and internal quotation marks omitted). “[P]ast exposure to

 illegal conduct does not in itself show a present case or controversy regarding

 injunctive relief . . . if unaccompanied by any continuing, present adverse effects.” Id.

 at 102, 103 S. Ct. at 1665 (quoting O'Shea v. Littleton, 414 U.S. 488, 495-96, 94 S. Ct.

 669, 676 (1974)). Further, “[a]llegations of a subjective ‘chill’ are not an adequate

 substitute for a claim of specific present objective harm or a threat of specific future



                                             37
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 38 of 54 PageID #: 578



 harm . . . .” Laird v. Tatum, 408 U.S. 1, 13-14, 92 S. Ct. 2318, 2325-26 (1972).

 Redressability is the “non-speculative likelihood that the injury can be remedied by

 the requested relief.” W.R. Huff Asset Management Co., LLC v. Deloitte & Touche

 LLP, 549 F.3d 100, 106-07 (2d Cir. 2008). “[I]t must be likely, as opposed to merely

 speculative, that the injury will be redressed by a favorable decision.” Lujan, 504 U.S.

 at 561, 112 S. Ct. at 2130 (citation and internal quotation marks omitted). “Relief

 that does not remedy the injury suffered cannot bootstrap a plaintiff into federal

 court[.]” Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 107, 118 S. Ct.

 1003, 1019 (1998).

       Judge Feuerstein previously determined, in her Memorandum and Order

 dated July 31, 2018, that Gerrod and Jonathan lacked standing because, according

 to the allegations in the Complaint, their prior prosecutions for violating State fishing

 laws were dismissed years ago and they are not currently facing criminal charges.

 See DE [48] at 10-11. In reaching that conclusion, Judge Feuerstein noted that their

 request for injunctive relief was “entirely speculative and remote, [and thus]

 insufficient to carry their burden of establishing that they have ‘sustained or [are]

 immediately in danger of sustaining some direct injury as the result of the challenged

 official conduct.’” Id. at 11 (quoting Lyons, 461 U.S. at 101-02, 103 S. Ct. at 1665).

 Once again, Plaintiffs have identified no compelling reason that Judge Feuerstein’s

 ruling pertaining to Gerrod’s and Jonathan’s standing to seeking a preliminary

 injunction should not govern in the context of their remaining equitable claims.

 Accordingly, as Gerrod and Jonathan have failed to establish a concrete and



                                            38
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 39 of 54 PageID #: 579



 particularized injury that can be redressed by a decision in their favor, the Court

 respectfully recommends that their claims for declaratory and injunctive relief be

 dismissed for lack of standing. 19

                         d. Failure to State a Claim – 42 U.S.C. §§ 1981 and 1982

         Having found untenable Plaintiffs’ claims for declaratory and injunctive relief

 against the State Defendants, as well as Plaintiffs’ claims for monetary damages

 against the NYDEC and Farrish, Laczi and Seggos in their official capacities, the

 Court next evaluates the merits of Plaintiffs’ claims for monetary damages under 42

 U.S.C. §§ 1981 and 1982 against Farrish, Laczi and Seggos in their individual

 capacities. 20 Section 1981 provides:



          19 The Court agrees with the State Defendants that, for the same reasons Gerrod and Jonathan

 lack standing, Silva’s attempt to enjoin Defendants from interfering with his future use of the waters
 in question must fail. See State Defs.’ Mem. at 9. Accordingly, to the extent that this component of
 Silva’s claim for injunctive relief is not barred under Younger, the Court also recommends that it be
 deemed precluded based on his lack of standing.

         20 Again, the Court acknowledges that “§ 1981 does not provide a separate private right of
 action against state actors” Duplan, 888 F.3d at 621, and that, instead, “§ 1983 provides the sole cause
 of action available against state actors alleged to have violated § 1981[,]” id. at 616. See also Jett, 491
 U.S. at 731, 109 S. Ct. at 2721. “The holding in Jett has been interpreted [by courts in the Second
 Circuit] to encompass not only governmental entities, but also individuals sued in their individual
 capacities who are state actors[,]” Wilson v. New York, No. 15-cv-23, 2017 WL 9674497, at *18
 (E.D.N.Y. Jan. 24, 2017), report and recommendation adopted, 2018 WL 1466770 (E.D.N.Y. Mar. 26,
 2018), such as Farrish, Laczi and Seggos. Consequently, Plaintiffs’ claims under § 1981 against
 Farrish, Laczi and Seggos in their individual capacities should, as a technical matter, be summarily
 dismissed. But in the interest of judicial efficiency, this Court recommends construing the § 1981
 claims as having been properly asserted under § 1983, as this approach does not materially impact the
 remaining recommendations herein. 42 U.S.C. § 1983 provides, in relevant part:

         Every person who, under color of any statute, ordinance, regulation, custom, or usage,
         of any State . . . subjects, or causes to be subjected, any citizen of the United States . .
         . to the deprivation of any rights, privileges, or immunities secured by the Constitution
         and laws, shall be liable to the party injured . . . .

 42 U.S.C. § 1983. Although § 1983 itself does not create substantive rights, it does provide “a procedure
 for redress for the deprivation of rights established elsewhere.” Sykes v. James, 13 F.3d 515, 519 (2d
 Cir. 1993) (citation omitted). To prevail on a claim arising under § 1983, a plaintiff must demonstrate:

                                                     39
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 40 of 54 PageID #: 580



         All persons within the jurisdiction of the United States shall have the
         same right in every State and Territory to make and enforce contracts,
         to sue, be parties, give evidence, and to the full and equal benefit of all
         laws and proceedings for the security of persons and property as is
         enjoyed by white citizens, and shall be subject to like punishment, pains,
         penalties, taxes, licenses, and exactions of every kind, and to no other.

 42 U.S.C. § 1981. Similarly, pursuant to § 1982, “[a]ll citizens of the United States

 shall have the same right, in every State and Territory, as is enjoyed by white citizens

 thereof to inherit, purchase, lease, sell, hold, and convey real and personal property.

 42 U.S.C. § 1982; see Costello v. Town of Huntington, No. 14-cv-2061, 2015 WL

 1396448, at *12 (E.D.N.Y. Mar. 25, 2015) (“Section 1981 establishes that all persons

 have equal right to make and enforce contracts, while § 1982 establishes that all

 persons have equal right to purchase, lease, sell, hold, and convey real and personal

 property.” (citing 42 U.S.C. §§ 1981, 1982)). To state a prima facie claim under either

 provision, plaintiffs may allege: “(1) they are members of a racial minority; (2) an

 intent to discriminate on the basis of their race by defendant; and (3) the

 discrimination concerned one or more activities enumerated in §§ 1981 or 1982, e.g.,

 making contracts or the purchase of personal property.” Costello, 2015 WL 1396448,

 at *12 (citation and internal quotation marks omitted). 21




 “(1) the deprivation of any rights, privileges, or immunities secured by the Constitution and its laws;
 (2) by a person acting under the color of state law.” Hawkins v. Nassau Cty. Corr. Facility, 781
 F.Supp.2d 107, 111 (E.D.N.Y. 2011) (citing 42 U.S.C. § 1983). Thus, because Plaintiffs seek to
 vindicate rights provided by § 1981, the Court must analyze their claims in the same manner
 irrespective of whether they are interpreted as independent § 1981 claims or claims under § 1983.
         21Claims under §§ 1981 and 1982 may also be based on reverse discrimination, meaning that
 a white plaintiff may maintain a claim based on his or her race. See McDonald v. Santa Fe Trail
 Transp. Co., 427 U.S. 273, 286-87, 96 S. Ct. 2574, 2582 (1976) (Section 1981); Sullivan v. Little Hunting
 Park, Inc., 396 U.S. 229, 237, 90 S. Ct. 400, 404 (1969) (Section 1982).

                                                    40
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 41 of 54 PageID #: 581



                            i. Discriminatory Intent

       Plaintiffs asserting claims under both § 1981 and § 1982 “must allege facts

 supporting the [defendant]'s intent to discriminate against [them] on the basis of

 [their] race.” Sherman v. Town of Chester, 752 F.3d 554, 567 (2d Cir. 2014); see Griffin

 v. Santander Bank, No. 12-cv-1249, 2014 WL 204229, at *5 (E.D.N.Y. Jan. 16, 2014)

 (“[C]laims brought under §§ 1981 and 1982 require a showing of discriminatory

 intent.” (alteration in original) (citation omitted)); Perry v. State of New York, No. 08-

 cv-4610, 2009 WL 2575713, at *2 (S.D.N.Y. Aug. 20, 2009) (“A plaintiff is required to

 set forth factual circumstances from which discriminatory motive can be inferred . . .

 . In the absence of such allegations, dismissal at the pleading stage is warranted.”

 (internal citations omitted)). “In order to show a discriminatory intent, ‘[t]he events

 of intentional and purposeful discrimination, as well as the racial animus

 constituting the motivating factor for [the] [defendant]'s actions, must be specifically

 pleaded in the complaint.’” Griffin, 2014 WL 204229, at *5 (first and third alterations

 in original) (quoting Shen v. A&P Food Stores, No. 93-cv-1184, 1995 WL 728416, at

 *3 (E.D.N.Y. Nov. 21, 1995)); see Grajales v. Mendez, No. 11-cv-3069, 2011 WL

 3163032, at *1 (E.D.N.Y. July 25, 2011) (“Plaintiff must . . . allege that [the]

 defendants' actions were purposefully discriminatory and racially motivated.”

 (citations omitted)). “Thus, ‘[f]act-specific allegations of a causal link between the

 defendant's actions and the plaintiff's race are required,’ and ‘[c]onclusory or naked

 allegations will not suffice.’” Grimes v. Fremont Gen. Corp., 785 F. Supp. 2d 269, 296

 (S.D.N.Y. 2011) (alterations in original) (quoting Dove v. Fordham Univ., 56 F. Supp.



                                            41
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 42 of 54 PageID #: 582



 2d 330, 338 (S.D.N.Y. 1999), aff'd sub nom. Dove v. O'Hare, 210 F.3d 354 (2d Cir.

 2000)).

       Here, the Complaint falls considerably short of alleging facts from which the

 Court could infer that either Farrish, Laczi or Seggos acted with discriminatory

 intent. As Plaintiffs concede in their opposition brief, see Pls.’ Opp. to State Defs.’

 Mtn. at 23, the only actions they rely upon in support of their charge of discrimination

 are: (i) the prosecution of Ruggiero in or around 2008, see Compl. ¶ 17; (ii) the

 prosecution of Gerrod in or around 2008, see id. ¶ 18; (iii) the prosecution of Jonathan

 in or around 2010, see id. ¶ 19; and (iv) the ticketing of Silva and seizure of his fishing

 equipment and catch by Farrish and Laczi in 2017, along with Silva’s subsequent

 prosecution, see Compl. ¶ 20. Initially, the claims under §§ 1981 and 1982 fail because

 the Complaint pleads no facts demonstrating that Plaintiffs were treated less

 favorably than white citizens with respect to any contractual or property right. In

 fact, as indicated above in the context of this Court’s discussion of the bad faith

 exception to the Younger abstention doctrine, the State’s prosecution of Ruggiero, a

 non-Indian, for violating State fishing laws actually weakens Plaintiffs’ claim of

 discrimination.    But even assuming, arguendo, that the State Defendants had

 enforced State fishing laws in a discriminatory manner, even the most liberal reading

 of Plaintiffs’ allegations does not suggest that Farrish, Laczi or Seggos were

 motivated by racial animus. Based on the Complaint’s allegations, the Court can

 infer only that Farrish and Laczi were acting consistent with their obligations to




                                             42
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 43 of 54 PageID #: 583



 enforce generally-applicable State fishing laws. 22 Moreover, as explained further

 below, the Complaint lacks any allegations pertaining to Seggos specifically.

 Accordingly, the Court recommends that Plaintiffs’ cause of action under 42 U.S.C.

 §§ 1981 and 1982 against Farrish, Laczi and Seggos in their individual capacities be

 dismissed for failure to state a claim upon which relief can be granted under Fed. R.

 Civ. P. 12(b)(6). 23

                                 ii. Personal Involvement of Seggos

         Plaintiffs’ claims against Seggos in his individual capacity must also be

 dismissed for failure to allege his personal involvement in any of the purportedly

 unlawful conduct. See Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62, 75

 (2d Cir. 2000) (“A claim seeking personal liability under [§] 1981 must be predicated

 on the actor's personal involvement.” (citation omitted)); Ebersole v. Pennsylvania

 Dep't of Corr., No. 4:06-cv-1368, 2009 WL 1010521, at *3 (M.D. Pa. Apr. 14, 2009)

 (dismissing § 1982 claims against government officials for failure to establish their

 personal involvement in the alleged violation); see also CBOCS W., Inc. v. Humphries,



         22 The Court would reach the same result even if it were to consider Plaintiffs’ supplemental
 submissions in evaluating the Fed. R. Civ. P. 12(b)(6) component of the State Defendants’ motion. No
 inference that Farrish, Laczi or Seggos acted with discriminatory intent can be drawn from either the
 allegedly inaccurate statements in the Gilmore Declaration or the two emails involving Gilmore. See
 DEs [59], [60].

         23  Based on the allegations in the Complaint, Gerrod’s and Jonathan’s claims under §§ 1981
 and 1982 also appear to be time barred. The allegedly unlawful conduct giving rise to their claims—
 i.e., their respective prosecutions—occurred in or around 2009 and 2010. Whether the Court applies
 a three- or four-year statute of limitations, see Bacon v. Suffolk Legislature, No. 05-cv-4307, 2007 WL
 2288044, at *5-6 (E.D.N.Y. Aug. 8, 2007) (discussing statute of limitations periods for claims under §§
 1981, 1982 and 1983), the time to commence an action predicated on such conduct expired long before
 this case was initiated in 2018. Yet, in view of this Court’s recommendation that Plaintiffs be granted
 leave to replead their statutory claims against Farrish, Laczi and Seggos in their individual capacities,
 the Court need not further address the issue of timeliness at this juncture.

                                                    43
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 44 of 54 PageID #: 584



 553 U.S. 442, 447, 128 S. Ct. 1951, 1955 (2008) (observing that Supreme Court

 precedents have “have long construed §§ 1981 and 1982 similarly”).              Plaintiffs’

 argument that their claims against Seggos are viable because, as Commissioner of

 the NYDEC, he “sets policy and sees to it that it is executed,” Pls.’ Opp. to State Defs.’

 Mtn. at 24, is unfounded. An allegation to that effect is not made in the Complaint

 and, in any event, it would lack adequate detail concerning Seggos’s role in the

 specific conduct at issue here to satisfy the applicable pleading standard. Therefore,

 the Court recommends that Plaintiffs’ claims under 42 U.S.C. §§ 1981 and 1982

 against Seggos in his individual capacity be dismissed on this alternative basis.

              2. The County Defendants

       The Court next turns to Plaintiffs’ claims against the County Defendants. In

 support of their motion to dismiss, the County Defendants argue that: (i) Plaintiffs’

 claims against Greenwood in her individual capacity are barred based on the theory

 of absolute prosecutorial immunity. See Defendants Jamie Greenwood and Suffolk

 County District Attorney’s Office Memorandum of Law in Support of Their Motion to

 Dismiss Pursuant to Fed. R. Civ. P. Rule 12(b)(6) (“County Def.’s Mem.”), DE [54-3],

 at 2-5; (ii) the claims against Greenwood in her official capacity must be construed as

 against the State and thus dismissed under the doctrine of sovereign immunity, see

 id. at 6-9; (iii) the SCDA is not an entity susceptible to suit, see id. at 10; (iv) to the

 extent that Plaintiffs’ claims are construed as against the County of Suffolk (the

 “County”), they must be dismissed both because the County cannot be liable for

 actions of the District Attorney and for failure to sufficiently plead that the alleged



                                             44
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 45 of 54 PageID #: 585



 conduct was the result of a practice or custom, see id. at 6-10; and (v) Plaintiffs’ claim

 under the Declaratory Judgment Act must be dismissed for failure to allege real or

 immediate harm, see id. at 11-13. The Court agrees with the County Defendants that

 Greenwood is entitled to absolute prosecutorial immunity, that the SCDA is not an

 entity susceptible to suit, and that Plaintiffs’ claims should not be construed as

 against the County. Based on these as well as the other conclusions herein, the Court

 need not address the County Defendants’ remaining arguments.

                     a. Claims Against Greenwood

       It is well settled that a prosecutor enjoys absolute immunity from a civil suit

 premised on the “initiation and pursuit of a criminal prosecution” and for any acts

 taken in “present[ing] . . . the [s]tate’s case at trial.” Buckley v. Fitzsimmons, 509

 U.S. 259, 269, 113 S. Ct. 2606, 2613 (1993); see Imbler v. Pachtman, 424 U.S. 409,

 430-31, 96 S. Ct. 984, 995 (1976). In other words, a state prosecutor enjoys absolute

 immunity when engaged in activities “intimately associated with the judicial phase

 of the criminal process.” Imbler, 424 U.S. at 430, 96 S. Ct. at 995; see also Day v.

 Morgenthau, 909 F.2d 75, 77 (2d Cir. 1990). The purpose of the immunity doctrine is

 “‘to preserve the integrity of the judicial process’ and to enable ‘zealous[ ]

 perform[ance of] prosecutorial duties . . . [without] the constant threat of legal

 reprisals.’” Pinaud v. County of Suffolk, 52 F.3d 1139, 1147 (2d Cir. 1995) (alterations

 in original) (quoting Hill v. City of New York, 45 F.3d 653, 656 (2d Cir. 1995)).

       In determining whether prosecutorial immunity is available, courts employ a

 “functional approach” that “looks to the nature of the function performed, not the



                                            45
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 46 of 54 PageID #: 586



 identity of the actor who performed it.” Buckley, 509 U.S. at 269, 113 S. Ct. at 2613

 (citations and internal quotation marks omitted); see also Parkinson v. Cozzolino, 238

 F.3d 145, 150 (2d Cir. 2001) (“The actions of a prosecutor are not covered by absolute

 immunity merely because they were performed by a prosecutor; rather, the question

 is whether the actions are part of a prosecutor’s traditional functions.” (citation and

 internal quotation marks omitted)). Whether a prosecutor “may be sheltered by

 absolute immunity from liability for [her conduct] turns on whether or not [her

 conduct] occurred in the course of [her] role as an advocate.” Hill, 45 F.3d at 662; See

 Warney v. Monroe Cty., 587 F.3d 113, 121 (2d Cir. 2009) (“Those acts that are

 ‘intimately associated with the judicial phase of the criminal process’ would be

 shielded by absolute immunity, but not ‘those aspects of the prosecutor's

 responsibility that cast [her] in the role of an administrator or investigative officer

 rather than that of advocate.’” (quoting Imbler, 424 U.S. at 430-31, 96 S. Ct. at 995)).

 A prosecutor’s role as an advocate encompasses “actions preliminary to the initiation

 of a prosecution and actions apart from the courtroom.” Imbler, 424 U.S. at 431 n.33,

 96 S. Ct. at 996 n.33. “Conversely, where a prosecutor acts without any colorable

 claim of authority, [s]he loses the absolute immunity [s]he would otherwise enjoy.”

 Barr v. Abrams, 810 F.2d 358, 361 (2d Cir. 1987); see Shmueli v. City of New York,

 424 F.3d 231, 237 (2d Cir. 2005) (“[T]he prosecutor has absolute immunity for the

 initiation and conduct of a prosecution ‘unless [she] proceeds in the clear absence of

 all jurisdiction[.]’” (quoting Barr, 810 F.2d at 361)). “The scope of a prosecutor's

 jurisdiction is determined by law[,]” with reference to “whether the pertinent statutes



                                           46
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 47 of 54 PageID #: 587



 may have authorized prosecution for the charged conduct[.]” Shmueli 424 F.3d at

 237 (citations omitted).

        Here, Plaintiffs’ claims for monetary damages against Greenwood in her

 individual capacity—namely, those asserted under 42 U.S.C. §§ 1981 24 and 1982—

 are foreclosed by the doctrine of absolute prosecutorial immunity. 25 As noted above,

 Greenwood is the Assistant District Attorney handling the State’s prosecution of

 Silva in the Justice Court for his alleged violations of State fishing and environmental

 conservation laws. See Compl. ¶ 20. Only one paragraph of the Complaint contains

 allegations pertaining to Greenwood specifically:

        [The criminal case against Silva] is presently lodged and pending in the
        . . . Justice Court as Case No. 17-7008 and is being prosecuted by
        Greenwood. Silva’s attempt to obtain a voluntary dismissal by
        Greenwood was unsuccessful, and Silva’s motion to dismiss for lack of
        jurisdiction was denied by that court. Over Silva’s objection, that case
        is presently scheduled for trial on August 30, 2018 at 9:00 am.

 Id. More generally, the Complaint asserts that Plaintiffs “have been . . . prosecuted

 by the Defendants[ ] and are deterred and chilled from exercising their rights to fish

 by the acts of the Defendants.” Id. ¶ 14; see also id. ¶ 16 (“Over the last decade,

 Defendants have . . . prosecuted the Plaintiffs for alleged criminal offenses in alleged

 violation of New York State law involving fishing and raising shellfish in Shinnecock


        24  For the reasons explained above, Plaintiffs’ claims under § 1981 against Greenwood in her
 individual capacity are improper under Duplan. Yet, as with those § 1981 claims asserted against
 Farrish, Laczi and Seggos in their individual capacities, the Court recommends, in the interest of
 judicial economy, that such claims against Greenwood be construed as having been brought under §
 1983 so that the Court may address their merits, and because doing so does not impact any other
 recommendation herein.

        25 It is well settled that prosecutors are not entitled to absolute immunity from claims for
 injunctive and declaratory relief. See Supreme Court of Virginia v. Consumers Union of U. S., Inc.,
 446 U.S. 719, 736-37, 100 S. Ct. 1967, 1977 (1980).

                                                 47
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 48 of 54 PageID #: 588



 Bay and its estuary waters . . . .      Each of the prosecutions failed[;] [y]et, the

 Defendants persist and continue to . . . threaten prosecution.”).

       Even when viewed in the light most favorable to Plaintiffs, the allegations in

 the Complaint concerning Greenwood suggest that her conduct was “intimately

 associated with the judicial phase of the criminal process,” Imbler, 424 U.S. at 430,

 96 S. Ct. at 995, and hence, occurred as part of her traditional function as a

 prosecutor. See Fielding v. Tollaksen, 257 F. App'x 400, 401 (2d Cir. 2007) (summary

 order). That is, the Complaint merely states that Greenwood has been responsible

 for prosecuting Silva’s case in the pre-trial stages—i.e., acting in her role as an

 advocate on behalf of the State—but lacks allegations, even implicit, that any of

 Greenwood’s actions were undertaken in the capacity of an administrator or

 investigative officer.   Nor does the Complaint plead facts demonstrating that

 Greenwood’s conduct with respect to Silva’s prosecution was outside the scope of her

 role as an advocate.     Indeed, even Plaintiffs’ allegation regarding Defendants’

 “threaten[ed] prosecution[s,]” Compl. ¶ 16, is insufficient in that regard. Cf. Taylor

 v. Kavanagh, 640 F.2d 450, 453 (2d Cir. 1981) (holding that a prosecutor’s activities

 in the plea bargaining context warrant the protection of absolute immunity).

       Similarly absent from the Complaint are any allegations from which the Court

 could infer that Greenwood has operated in the “clear absence of all jurisdiction.”

 Shmueli, 424 F.3d at 237 (quoting Barr, 810 F.2d at 361). Article 18 of the New York

 County Law provides that “it shall be the duty of every district attorney to conduct

 all prosecutions for crimes and offenses cognizable by the courts of the county for



                                           48
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 49 of 54 PageID #: 589



 which he or she shall have been elected or appointed[.]” N.Y. County Law § 700.

 Greenwood, as an Assistant District Attorney, is thus plainly authorized by statute

 to commence prosecutions. To that end, Greenwood, in exercising that mandate on

 behalf of the State, has brought criminal charges under various State laws applicable

 to Silva’s conduct, namely, NYECL § 13-0355 and NYCRR, title 6, §§ 40-1(b)(ii)-(iii).

 The Court therefore finds no basis to conclude that Greenwood acted without any

 colorable claim of authority.

       Accordingly, the doctrine of absolute prosecutorial immunity bars the claims

 for monetary damages against Greenwood in her individual capacity. Moreover, the

 Court agrees with the County Defendants that, because Greenwood was acting in her

 role as a prosecutor, the official capacity claims against her must be construed as

 against the State. See Ying Jing Gan v. City of New York, 996 F.2d 522, 536 (2d Cir.

 1993) (“When prosecuting a criminal matter, a district attorney in New York State,

 acting in a quasi-judicial capacity, represents the State not the county.” (quoting Baez

 v. Hennessy, 853 F.2d 73, 77 (2d Cir. 1988), cert. denied, 488 U.S. 1014, 109 S. Ct. 805

 (1989)); see also Greene v. City of New York, No. 08-cv-00243, 2017 WL 1030707, at

 *29 (E.D.N.Y. Mar. 15, 2017), aff'd, 742 F. App'x 532 (2d Cir. 2018). For the reasons

 set forth in section III(B)(1)(a), supra, those claims are barred by the Eleventh

 Amendment. See D'Alessandro v. City of New York, 713 F. App'x 1, 8 (2d Cir. 2017)

 (summary order) (“[I]f a district attorney or an assistant district attorney acts as a

 prosecutor, she is an agent of the State, and therefore immune from suit in her official

 capacity.” (citations omitted)).    Finally, Plaintiffs’ claims for declaratory and



                                           49
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 50 of 54 PageID #: 590



 injunctive relief against Greenwood in her official capacity are, as explained in

 sections III(B)(1)(b) and (c), supra, independently precluded under Younger and for

 lack of standing. 26

                        b. Claims Against the SCDA

        Plaintiffs’ claims against the SCDA fare no better. “[U]nder New York law,

 departments that are merely administrative arms of a municipality do not have a

 legal identity separate and apart from the municipality and[,] therefore, cannot sue

 or be sued.”      Leshore v. Comm'r of Long Beach P.D., No. 10-cv-6067, 2012 WL

 1032643, at *7 (E.D.N.Y. Mar. 21, 2012) (alteration in original) (citation omitted). It

 is therefore well-settled that district attorneys’ offices in New York lack the capacity

 to be sued. See, e.g., Boley v. DeVito, No. 12-cv-4090, 2012 WL 3764493, at *2

 (E.D.N.Y. Aug. 27, 2012) (“The Kings County District Attorney's Office is not a suable

 entity.”); Bristol v. Prob. Dep't of Nassau Cty., No. 14-cv-6647, 2016 WL 873336, at

 *1 n.1 (E.D.N.Y. Mar. 8, 2016) (collecting cases).

        Plaintiffs assert that the SCDA is indeed a legal entity separate from the

 County and capable of being sued because the County provides the SCDA with a

 “prosecution fund” and the SCDA holds itself out to the public on its website as “an

 entity capable of holding intellectual property rights.” Pls.’ Opp. to County Defs.’

 Mtn. at 8-9. But Plaintiffs identify no legal support for their theory that these

 characteristics have any bearing on the SCDA’s status as an “administrative arm” of


        26 Consistent with this Court’s determination with regard to any claims for injunctive and
 declaratory relief as against Farrish, Laczi and Seggos in their individual capacities, see footnote 16,
 supra, the Court recommends, insofar as equivalent claims have been asserted against Greenwood,
 that they too be dismissed.

                                                   50
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 51 of 54 PageID #: 591



 the County.      Absent authority suggesting otherwise, this Court will apply the

 uniformly-recognized principle that district attorneys’ offices in New York are not

 subject to suit.     Accordingly, the Court respectfully recommends that Plaintiffs’

 claims against the SCDA be dismissed. 27

                        c. County Liability for Prosecutorial Acts

        The Court also rejects the notion that either the claims against Greenwood in

 her official capacity or those against the SCDA should be construed as claims against

 the County. As noted above, “a county cannot be liable for the acts of a district

 attorney related to the decision to prosecute or not prosecute an individual.” Martin

 v. Cty. of Suffolk, No. 13-cv-2104, 2014 WL 1232906, at *5 (E.D.N.Y. Mar. 26, 2014)

 (citations omitted); see also Jones v. City of New York, 988 F. Supp. 2d 305, 314-17

 (E.D.N.Y. 2013).       “With respect, however, to claims centering not on decisions

 whether or not, and on what charges, to prosecute but rather on the administration

 of the district attorney's office, the district attorney has been treated not as a state

 official but rather as an official of the municipality to which he is assigned.” Ying

 Jing Gan, 996 F.2d at 536.           Examples of such administrative decisions include

 “building    management,        maintenance        decisions,    or   discrimination       against

 employees[.]” Jones, 988 F. Supp. 2d at 316. Here, Plaintiffs’ claims against the

 County Defendants deal exclusively with the latter’s prosecutorial conduct in

 connection with Silva’s case in the Justice Court.              That is to say, there are no



        27 Even if Plaintiffs’ claims against the SCDA were to be construed as against the State, see
 Ying Jing Gan, 996 F.2d at 536, the Court would still recommend that they be dismissed for the
 reasons set forth in sections III(B)(1)(a)-(c), supra.

                                                 51
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 52 of 54 PageID #: 592



 allegations in the Complaint suggesting that Plaintiffs’ claims somehow arise from

 the County Defendants’ administrative acts such that the County Defendants could

 be considered municipal actors. Accordingly, the Court recommends that neither

 Plaintiffs’ claims against Greenwood nor those against the SCDA be construed as

 asserted against the County. 28

         C. Leave to Amend

         While leave to amend a complaint should be freely given “when justice so

 requires[,]” Fed. R. Civ. P. 15(a)(2), it is “within the sound discretion of the district

 court to grant or deny leave to amend.” McCarthy v. Dun & Bradstreet Corp., 482

 F.3d 184, 200 (2d Cir. 2007) (citations omitted). “[A] district court may deny leave to

 amend when . . . amendment would be futile because the problem with the claim ‘is

 substantive . . . [and] better pleading will not cure it.’” Reynolds v. City of Mount

 Vernon, 14-cv-1481, 2015 WL 1514894, at *5 (S.D.N.Y. Apr. 1, 2015) (second and third

 alterations in original) (quoting Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)).

 Here, the Court recommends that Plaintiffs be granted leave to replead only their

 statutory claims for monetary damages against Farrish, Laczi and Seggos in their

 individual capacities, but that they otherwise be denied leave to amend their

 Complaint. As an initial matter, Plaintiffs have not requested leave to amend in the



         28 Because this Court concludes that no viable claim predicated on the actions of Greenwood
 or the SCDA can lie against the County, it does not reach the question of potential municipal liability
 under Monell v. Department of Social Services of City of New York, 436 U.S. 658, 98 S. Ct. 2018 (1978)
 and Jett arising from a practice or custom. Further, as the preceding analysis of Plaintiffs’ claims for
 declaratory relief against the State Defendants, see, e.g., sections III(B)(1)(a)-(c), supra, applies equally
 to the County Defendants, the Court need not address the County Defendants’ argument that
 Plaintiffs have failed to allege sufficient real or immediate harm to pursue a claim under the
 Declaratory Judgment Act.

                                                      52
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 53 of 54 PageID #: 593



 event of dismissal. See Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 126 (2d Cir. 2013)

 (“While leave to amend under the Federal Rules of Civil Procedure is freely granted,

 . . . no court can be said to have erred in failing to grant a request that was not made.”

 (citations and internal quotation marks omitted)). Further, based on the findings

 above, amendment of Plaintiffs’ claims for injunctive and declaratory relief and their

 statutory claims against the NYDEC and the County Defendants, would be futile in

 light of the numerous substantive deficiencies that could not be cured through

 supplemental pleading. 29 The Court cannot, however, conclude with certainty that

 amendment of Plaintiffs’ statutory claims against Farrish, Laczi and Seggos in their

 individual capacities would be futile. 30 Accordingly, the Court recommends that

 Plaintiffs be granted leave to amend only to this limited extent.

 IV.    CONCLUSION

        For the reasons set forth above, the Court respectfully recommends that

 Plaintiffs’ motion for leave to file a sur-reply be granted, but that Defendants’ motions

 to dismiss nevertheless be granted and the Complaint be dismissed in its entirety.

 However, the Court further recommends that Plaintiffs be granted leave to replead,

 but only as to their statutory claims for monetary damages against Farrish, Laczi

 and Seggos in their individual capacities.



        29 Although it is conceivable that Plaintiffs could plead additional facts demonstrating bad
 faith or harassment such that Younger would no longer bar Silva’s claims for declaratory and
 injunctive relief, leave to amend those claims would nevertheless be futile considering this Court’s
 findings with respect to Eleventh Amendment immunity.

        30The Court has reviewed the State Defendants’ qualified immunity argument, but deems it
 premature to address given the recommendation herein that leave to amend the statutory claims
 against Farrish, Laczi and Seggos in their individual capacities be granted.

                                                 53
Case 2:18-cv-03648-SJF-SIL Document 63 Filed 01/07/19 Page 54 of 54 PageID #: 594



 V.    OBJECTIONS

       A copy of this Report and Recommendation is being served on all parties by

 electronic filing on the date below.          Any objections to this Report and

 Recommendation must be filed with the Clerk of the Court within 14 days. Failure

 to file objections within the specified time waives the right to appeal the District

 Court’s order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 72; Ferrer v. Woliver,

 No. 05-3696, 2008 WL 4951035, at *2 (2d Cir. Nov. 20, 2008); Beverly v. Walker, 118

 F.3d 900, 902 (2d Cir. 1997); Savoie v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).




  Dated:       Central Islip, New York       s/ Steven I. Locke
               January 7, 2019               STEVEN I. LOCKE
                                             United States Magistrate Judge




                                          54
